 

Exhibit 10.41

 

[g35ocedffguy000001.jpg]

Execution version

 

 

 

 

 

 

29 March 2019

 

B.L.C.T. (PHC 15A) LIMITED

and

MIMECAST SERVICES LIMITED

and

MIMECAST LIMITED

 

1 FINSBURY AVENUE, LONDON EC2

LEASE OF 3RD FLOOR

 

 

 

 

 

 

 

 

 

Herbert Smith Freehills LLP

 

 

 

 

11/44005637_15

1UKMATTERS:45919740.1

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

1

INTERPRETATION

1

2

DEMISE HABENDUM AND REDDENDUM

9

3

TENANT'S COVENANTS

10

 

 

Rent

10

 

 

Outgoings

10

 

 

Water gas and electricity charges and equipment

11

 

 

Repair

11

 

 

Decoration and maintenance

12

 

 

Yield up

12

 

 

Landlord's rights of entry

12

 

 

Compliance with notices to remedy

13

 

 

Improvements and alterations

13

 

 

Notices of a competent authority

16

 

 

To comply with enactments

16

 

 

To comply with town planning legislation etc

17

 

 

User permitted

17

 

 

User prohibited

18

 

 

Alienation absolutely prohibited

18

 

 

Assignment permitted

19

 

 

Underletting permitted

20

 

 

Registration

23

 

 

Not to display advertisements

23

 

 

Insurance

23

 

 

Notice of damage

23

 

 

Landlord's costs

24

 

 

VAT

24

 

 

Regulations affecting the Premises

25

 

 

Obstructions and encroachments

25

 

 

Covenants and provisions affecting the Landlord's title

26

 

 

Operation of plant and equipment

26

 

 

Obligations relating to entry and services

26

 

 

Registration

26

 

 

Energy performance certificates

27

 

 

Bicycle Spaces

27

4

LANDLORD'S COVENANTS

28

 

 

Quiet enjoyment

28

 

 

Insurance

28

 

 

Landlord's obligations in relation to insurance

29

 

 

Reinstatement

29

 

 

Obligations relating to Services for the Tenant

30

 

 

Building Defects

30

 

 

Head Lease rents

31

 

 

Retail Units

31

 

11/44005637_15

2UKMATTERS:45919740.1

 

--------------------------------------------------------------------------------

 

5

PROVISOS

31

 

 

Re-entry

31

 

 

Suspension of rent

33

 

 

Damage before Rent Commencement Date

33

 

 

Determination if damage or destruction

33

 

 

Roof Terrace

35

 

 

Warranty as to use

35

 

 

Service of notices

35

 

 

Apportionment

35

 

 

Exclusions of Landlord's liability

36

 

 

Removal of property

36

 

 

VAT

37

 

 

Sharing of information

37

6

SURETY

37

7

CONTRACTS (RIGHTS OF THIRD PARTIES) ACT 1999

37

8

DETERMINATION

37

9

RIGHT TO RENEW

38

10

GOVERNING LAW AND JURISDICTION

39

FIRST SCHEDULE - The Premises

41

SECOND SCHEDULE

42

 

Part I Rights granted

42

 

Part II Rights excepted and reserved

45

THIRD SCHEDULE - Review of Principal Rent

47

FOURTH SCHEDULE - Matters to which the demise is subject

51

FIFTH SCHEDULE - The Service Charge

52

SIXTH SCHEDULE

57

 

Part I Building Services

57

 

Part II Estate Services

58

 

Part III Incidental costs and expenses to be included in the Service Cost

60

SEVENTH SCHEDULE - Surety's Covenant

64

EIGHTH SCHEDULE

66

 

Appendices:

Appendix A: Plans

Appendix B: Base Building Definition

Appendix C: Occupier Fit-Out Guide

Appendix D: Specification

Appendix E: Reception Side Letter

Appendix F: Western Terrace Side Letter

All appendices have been intentionally omitted.




 

11/44005637_15

3UKMATTERS:45919740.1

 

--------------------------------------------------------------------------------

 

LAND REGISTRY PARTICULARS

 

LR1.      Date of Lease

29 March 2019

LR2.      Title number(s):

 

LR2.1    Landlord's title number(s)

NGL770398

LR2.2    Other title numbers

 

LR3.      Parties to this Lease

Landlord

 

B.L.C.T. (PHC 15A) LIMITED (company registration number 76075 (Jersey)) whose
registered office is at 47 Esplanade, St Helier, Jersey JE1 0BD c/o York House,
45 Seymour Street, London W1H 7LX (the "Landlord").

Tenant

MIMECAST SERVICES LIMITED (company registration number 04901524) whose
registered office is at 6th Floor, CityPoint, One Ropemaker Street, London EC2Y
9AW (the "Tenant").

 

Other parties

 

MIMECAST LIMITED (company registration number 119119 (Jersey)) whose registered
office is at 22 Grenville Street, St Helier, Jersey JE4 8PX c/o 6th Floor,
CityPoint, One Ropemaker Street, London EC2Y 9AW (the "Surety").

LR4.      Property

In the case of a conflict between this clause and the remainder of this Lease
then, for the purposes of registration, this clause shall prevail.

The property defined as "Premises" in Part 1 of the Particulars to this Lease.

LR5.       Prescribed statements etc:

 

LR5.1     Statements prescribed under rules 179 (dispositions in favour of a
charity), 180 (dispositions by a charity) or 196 (leases under the Leasehold
Reform, Housing and Urban Development Act 1993) of the Land Registration Rules
2003

None.

LR5.2     This lease is made under, or by reference to, provisions of:

Not applicable.

LR6.       Term for which the Property is leased

The term as specified in Part 1 of the Particulars to this Lease.

 

11/44005637_15

4UKMATTERS:45919740.1

 

--------------------------------------------------------------------------------

 

LR7.       Premium

None.

LR8.       Prohibitions or restrictions on disposing of this Lease

This lease contains a provision that prohibits or restricts dispositions.

LR9.       Rights of acquisition etc:

 

LR9.1     Tenant's contractual rights to renew this Lease, to acquire the
reversion or another lease of the Property, or to acquire an interest in other
land

The right set out in clause 9 of this Lease.

LR9.2     Tenant's covenant to (or offer to) surrender this Lease

None.

LR9.3     Landlord's contractual rights to acquire this Lease

None.

LR10.     Restrictive covenants given in this Lease by the Landlord in respect
of land other than the Property

The covenants set out in clauses 4.13 and 4.14 of this Lease.

LR11.     Easements:

 

LR11.1    Easements granted by this Lease for the benefit of the Property

The easements set out in Part I of the Second Schedule to this Lease.

LR11.2    Easements granted or reserved by this Lease over the Property for the
benefit of other property

The easements set out in Part II of the Second Schedule to this Lease.

LR12.      Estate rent charge burdening the Property

None.

LR13.      Application for standard form of restriction

None.

LR14.      Declaration of trust where there is more than one person comprising
the Tenant

None.

 




 

11/44005637_15

5UKMATTERS:45919740.1

 

--------------------------------------------------------------------------------

 

PARTICULARS

 

PART 1

 

"Premises"

The third floor of the Building being the premises described in the First
Schedule together with all alterations, additions and improvements thereto other
than Tenant's or trade fixtures and fittings

"Term Commencement Date"

means 4 March 2019

"Contractual Term"

Fifteen years from and including the Term Commencement Date

"Principal Rent"

£2,324,071 per annum (subject to review in accordance with the provisions of the
Third Schedule)

"Rent Commencement Date"

means 4 March 2020

"Review Dates"

means 4 March 2024 and every fifth anniversary of that date during the
Contractual Term and any date stipulated under paragraph 8 of the Third Schedule

"Permitted Use"

High class offices and for ancillary purposes within paragraph (a) of Class B1
of the Town and Country Planning (Use Classes) Order 1987 (here meaning the 1987
Order and not any subsequent modification or re-enactment thereof
notwithstanding the provisions of clause 1.3)

 

PART 2

 

Term Expiry Date

3 March 2034

Landlord's option to break

None

Tenant's option to break

4 March 2029

Landlord and Tenant Act 1954

Not excluded

Interest on late payments

2% above base rate

Interest on shortfall of rent review

0% above base rate




 

11/44005637_15

6UKMATTERS:45919740.1

 

--------------------------------------------------------------------------------

 

UNDERLEASE (referred to throughout as "this Lease")

DATED     29 March 2019

BETWEEN

(1)B.L.C.T. (PHC 15A) LIMITED (the "Landlord")

(2)MIMECAST SERVICES LIMITED (the "Tenant")

(3)MIMECAST LIMITED (the "Surety")

WITNESSETH as follows:

1

INTERPRETATION

In this Lease:

1.1

The following expressions shall have the following meanings:

Act

means any Act of Parliament now or hereafter to be passed and includes any
instrument, order or regulation or other subordinate legislation deriving
validity from any Act of Parliament

Agreement for Lease

means the agreement for lease dated 2 January 2018 made between (1) Bluebutton
Developer Company (2012) Limited (2) the Landlord (3) Bluebutton Properties UK
Limited (4) the Tenant and (5) the Surety and any amendments or variations
thereto

approved and authorised

mean approved or authorised in writing by the Landlord

Associated Entity

means independent contractors employed by the Tenant in connection with the
services the contractors are providing to the Tenant in relation to the Premises
and other bodies, professional advisers and entities and which facilitate the
operation of the Tenant's business at the Premises

Base Building Definition

means the base building definition applying to the Building attached at Appendix
B

Building

means the land and buildings known as 1 Finsbury Avenue, London EC2 shown edged
red on Plan 1 and includes (without limitation) the Foundations and Services

Building Services

means the services and amenities to be provided by the Landlord for the benefit
of the Building (or some part or parts thereof) (but being for the benefit of
the tenants of the Building as a whole) as are set out in Part I of the Sixth
Schedule and such other services and amenities as are consistent with the
management of a high class office building which the Landlord may from time to
time reasonably require should be provided or carried out for the benefit of the
tenants of the Building as a whole

CIL

means community infrastructure levy under the Planning Acts and any charge,
levy, tax or imposition substituted for it and including related interest,
penalties, surcharges, liabilities and costs of compliance

 

11/44005637_15

1UKMATTERS:45919740.1

 

--------------------------------------------------------------------------------

 

Common Facilities

means each and every part or parts of the Building (other than Landlord's
Services Equipment) which are from time to time provided by the Landlord (acting
reasonably) for common or general use by or for the benefit of the Tenant and
other tenants, licensees and occupiers of the Building, their employees, agents,
servants, licensees and customers and all others authorised by the Landlord
including (but without limiting the generality of the foregoing) entrance
lobbies, lift lobbies, goods lifts, loading bays, lifts, escalators, staircases,
corridors, passageways, accessways, communal plant rooms and lavatories, showers
and locker rooms and water closet accommodation

company

means a body corporate wheresoever incorporated

consent of the Landlord

means a consent in writing signed by the Landlord

Design Standards

means the level of services (including electricity supply) which the Landlord's
Services Equipment are designed to supply to the Premises (brief details of
which are set out in the Specification) and as the same may be increased from
time to time with, if the increase is to increase a cost to the Tenant, the
consent of the Tenant (such consent not to be unreasonably withheld or delayed)

Electricity Cost

means the actual cost of the provision of electricity to the Premises for
consumption by the Tenant in accordance with the Landlord's covenant contained
at clause 4.6 being the measured proportion as reasonably determined by the
Landlord of the actual or total cost of the provision of electricity to the
areas of the Building let or intended to be let from time to time which
proportion shall be based upon readings taken in such manner and at such times
as the Landlord shall from time to time determine (acting reasonably) of the
check meters relating to the Premises and other parts of the Building from time
to time installed and where estimated shall be subject to annual reconciliation

Energy Costs

means any taxes, levies, charges (except for sums payable to utilities
suppliers) or assessments (whether parliamentary, parochial, local or of any
other description) properly and reasonably paid by the Landlord or by a Group
Company of the Landlord and/or any credits, allowances or permits properly and
reasonably purchased by the Landlord or by a Group Company of the Landlord in
each case relating to the consumption of energy or emission of greenhouse gases
by or from or supply of energy to the properties of the Landlord and/or any
Group Company of the Landlord from time to time and including but without
limitation all proper and reasonable costs and payments properly and reasonably
incurred pursuant to or in connection with the Scheme

 

11/44005637_15

2UKMATTERS:45919740.1

 

--------------------------------------------------------------------------------

 

Energy Levy

means a fair and reasonable proportion of the Energy Costs that are directly
incurred under the Scheme in respect of any Scheme Year wholly in connection
with or in relation to the supply of energy to the Building or any part of the
Building and such proportion of the Energy Costs shall be made on the following
assumptions:

 

(a)           the Landlord is a participant in the Scheme; and

 

(b)           the Landlord is supplied with energy only at the Building and
makes no carbon emissions other than those made from the Building and consumes
no energy other than within the Building

 

(and such proportion shall be based upon a comparison of the supply of energy to
the Building with the total energy supplied to all the buildings included in the
Energy Costs provided that it is agreed by the Landlord that the Energy Levy
shall not include any costs incurred in the administration and coordination of
compliance with the Scheme by the Landlord or any Group Company of the Landlord
within the Scheme nor any fees or expenses of legal advisers, surveyors or other
professional advisers engaged by the Landlord or any Group Company of the
Landlord in connection with the Scheme)

Energy Levy Rent

means a fair and reasonable proportion of the Energy Levy which is attributable
on a fair and reasonable basis to the Premises which proportion shall be based:

 

(a)           (in the case of energy supplies the use or consumption of which at
the Premises is not separately metered) a fair and reasonable proportion of the
energy supplied to the Building; and

 

(b)           (in the case of energy supplies the use or consumption of which at
the Premises is separately metered) on the energy supplied to the Premises as
evidenced by the meters or other measuring devices serving the Premises

Energy Performance Certificate

means an energy performance certificate and recommendation report as defined in
the Energy Performance of Buildings (England and Wales) Regulations 2012

Estate

means the Broadgate Estate from time to time, as shown at the date of this Lease
edged red on Plan 2

Estate Common Parts

means each and every open part or parts of the Estate (other than any building
or structure) which are from time to time provided by the Landlord or its Group
Companies (acting reasonably) for common or general use by or for the benefit of
the Tenant and other tenants, licensees and occupiers of the Estate, their
employees, agents, servants, licensees and customers and all others authorised
by the Landlord or its Group Companies

 

11/44005637_15

3UKMATTERS:45919740.1

 

--------------------------------------------------------------------------------

 

Estate Services

means the services and amenities to be provided by the Landlord for the benefit
of the Estate (or some part or parts thereof as are set out in Part II of the
Sixth Schedule) and such other services and amenities as are consistent with the
management of a high class estate which the Landlord may in its discretion from
time to time reasonably decide should be provided or carried out for the benefit
of the tenants and occupiers of the Estate or some part or parts thereof (and
which in all cases benefit the tenants and occupiers of the Estate as a whole)

Fire Safety Order

means the Regulatory Reform (Fire Safety) Order 2005

Foundations and Services

means:

 

(a)           the foundations, piles, footings, columns, beams and other load
bearing structures (including transfer structures as necessary) steelwork,
bracings, access and inspection pits, escalator pits, lift pits and other
structures and fire proofing; and

 

(b)           the drains, sewers, pipes, wires, ducts, cables and other
conduits; and

 

(c)           the meter rooms; and

 

(d)           the steps

 

serving the Building as exist from time to time

Group Company

a company is a Group Company of another company if it is from time to time the
holding company of that company or a subsidiary company of that company or any
company whose holding company is the holding company of that company where the
expressions "holding company" and "subsidiary" have the meanings given in
Section 1159 and Schedule 6 of the Companies Act 2006

Head Lease

means the lease dated 17 February 1999 and made between (1) B.L.C.T (17810)
Limited and (2) Broadgate (PHC 15a) Limited

Historic Contamination

means the presence under the Building and/or the Estate of any natural or
artificial substances or materials (whether solid, liquid, gas or otherwise and
whether alone or in combination with any substance or material) capable of
causing harm to human health and/or the environment, including, for the
avoidance of doubt, radiation, heat, vibration, waste, carbon dioxide and/or any
other greenhouse gases which were caused or were present prior to the date of
this Lease

 

11/44005637_15

4UKMATTERS:45919740.1

 

--------------------------------------------------------------------------------

 

Insured Risks

means loss or damage, whether total or partial, caused by the following risks to
the extent that insurance cover is available for the same in the London
insurance market at reasonable cost namely fire, storm, earthquake, tempest,
flood, lightning, explosion, aircraft and other aerial devices or articles
dropped

therefrom, riot or civil commotion, malicious damage, impact, bursting and
overflowing of pipes or water tanks, acts of terrorism, subsidence, groundslip
and heave, breakdown and sudden and unforeseen damage to engineering plant and
equipment and such other risks (in respect of which cover is available as
aforesaid) as the Landlord (acting as a prudent Landlord) shall from time to
time reasonably and properly determine having regard to the interests of the
tenants of the Building

Landlord

includes where the context so admits the estate owner for the time being of the
reversion immediately expectant on the Termination of the Tenancy

Landlord's Services Equipment

means all the plant, machinery and equipment (with associated Service Conduits
and Appliances) within or serving the Building from time to time comprising or
used in connection with the following systems (to the extent specified in the
following paragraphs of this definition):

 

(a)           the whole of the sprinkler system within the Building (including
sprinkler heads);

 

(b)           the whole of the fire detection and fire alarm systems;

 

(c)           the whole of the permanent firefighting systems (but excluding
portable fire extinguishers installed by the Tenant or other tenants of the
Building);

 

(d)           the whole of the chilled water system;

 

(e)           the whole of the perimeter heating system and underfloor heating
system at the base of any atria (if any);

 

(f)           the whole of the building management system installed by the
Landlord;

 

(g)           the central electrical supply system from the mains supply to the
Building so far as (and including) the electrical riser busbars connecting to
the distribution boards at each level in the Building which is let or intended
to be let by the Landlord;

 

(h)           the air handling system limited at each level which is let or
intended to be let by the Landlord to the air handling units at each such level
and the electricity supply and control systems for the same and the air ducts
leading from such air handling units in each case up to the point where such
ducts enter the office accommodation

Landlord's Surveyor

means the surveyor for the time being of the Landlord being a MRICS or FRICS
member (or equivalent from time to time) of the Royal Institution of Chartered
Surveyors

 

11/44005637_15

5UKMATTERS:45919740.1

 

--------------------------------------------------------------------------------

 

Level

means the floors of the building so identified on the Plans

Normal Business Hours

means 7 am to 7 pm Monday to Fridays (including Bank Holidays) or such longer
hours as the Landlord may in its reasonable discretion determine from time to
time and notify in writing with reasonable advance notice to the Tenant

notice

means notice in writing

Managed Spectrum

means any licensed or unlicensed radio spectrum which can be utilised for the
purposes of providing Wireless Data Services or analogous services

Net Internal Area

means the net internal area of the Premises calculated in accordance with the
RICS Code of Measuring Practice, 6th edition (2007)

Occupier Fit Out Guide

means the tenant guide headed "1 Finsbury Avenue – Office Occupier's Fit-out
Guide – Broadgate Estates Limited" attached at Appendix C together with such
reasonable amendments or updates as may be made from time to time by the
Landlord

Option

means an option to tax the Building by the Landlord pursuant to Schedule 10 VATA

Outside Normal Business Hours Charge

means (where such Services are provided for the benefit of the Tenant alone) the
whole of the cost of carrying out or providing any of the Services at the
request of the Tenant outside Normal Business Hours (including (without
prejudice to the generality of the foregoing) costs and expenses in the nature
of those set out in Part III of the Sixth Schedule) or in the event of any of
the Services being carried out or provided outside Normal Business Hours to the
Tenant and any other tenant or tenants of the Building a fair and reasonable
proportion thereof as determined by the Landlord (acting reasonably)

Particulars

means the particulars set out at the beginning of this Lease and so titled

Plan

means the plans annexed hereto and numbered accordingly

Planning Acts

means the Act or Acts for the time being in force relating to town and country
planning

Prescribed Rate

means either the base rate of National Westminster Bank PLC or if no such base
rate can be ascertained then the rate at the relevant time which such Bank shall
utilise for equivalent purposes or if such alternative rate cannot be
ascertained then such other rate as the Landlord shall reasonably select as
being equivalent thereto

President

means the President for the time being of the Royal Institution of Chartered
Surveyors or his duly appointed deputy

Principal Rent

means the rent first reserved in clause 2

 

11/44005637_15

6UKMATTERS:45919740.1

 

--------------------------------------------------------------------------------

 

Prohibited Uses

means any of the following uses:

(a)           turf accountant or betting office;

(b)           staff or employment agency;

(c)           amusement arcade;

(d)           sex shop;

(e)           sauna or massage parlour (professional physiotherapy or sports
massage therapy uses will be permitted);

(f)           pet shop;

(g)           launderette or dry cleaners (save where premises to be let are let
for the purpose of collection for dry cleaning off the premises);

(h)           any Government Agency or Department at which the general public
are permitted to call without appointment;

(i)           night club; or

(j)           traditional high street charity shop

Reinstatement Certificate

means the certificate properly issued by or on behalf of the Landlord certifying
that the works to be undertaken by the Landlord in accordance with clause 4.4
have been practically completed

Renewal Lease

means the lease of the Premises to be granted pursuant and on the terms set out
in clause 9

Rents

means all the rents reserved in clause 2

Retail Units

means those lettable parts of the ground and basement floors of the Building

Roof Terrace

means the roof terrace at Level 8 on the eastern side of the Building shown
coloured pink and marked "East Terrace" on Plan 3

Scheme

means the mandatory UK cap and trade scheme known as the Carbon Reduction
Commitment Energy Efficiency Scheme or the CRC Energy Efficiency Scheme as
implemented under the Climate Change Act 2008 and the CRC Energy Efficiency
Scheme Order 2010 the CRC Energy Efficiency Scheme Order 2013 (and any
modification, amendment, re-enactment or replacement from time to time) and any
other similar scheme amending or replacing it (and any other trading scheme
relating to greenhouse gas emissions introduced pursuant to Section 44 of the
Climate Change Act 2008)

Scheme Year

means 1 April to 31 March in each year or such other annual period designated
under the Scheme

 

11/44005637_15

7UKMATTERS:45919740.1

 

--------------------------------------------------------------------------------

 

Service Conduits and Appliances

means gas, water, drainage, electricity, telephone, telex, signal and
telecommunications, heating, cooling, ventilation and other pipes, drains,
sewers, mains, cables, wires, supply lines and ducts and other channels through
which the same pass and all ancillary appliances apparatus and services

Services

means the Building Services and the Estate Services

Specification

means the specification relating to the Premises and office common parts annexed
hereto at Appendix D

Spectrum Management Policy

means any policy issued by the Landlord from time to time for effectively
managing the utilisation of the Managed Spectrum in relation to the Building
provided that any such policy is not materially adverse to the operation of the
Tenant's business from the Premises

Stadium Seating

has the meaning given to it in clause 3.68

Standby Generators

means the standby generators and associated switch gear cabling and controls in
the Building for the use of the Premises in case of emergency

Tenant

includes where the context admits the successors in title and permitted assigns
of the Tenant

Termination of the Tenancy

means the determination of this Lease whether by effluxion of time, re‑entry,
notice, surrender (whether by operation of law or otherwise) or by any other
means whatsoever

underlease

includes an agreement for underlease other than one which is conditional on
obtaining the Landlord's consent

Uninsured Risk

means a risk which would be an Insured Risk but for the fact that insurance is
not available (or is available but only at rates which are not commercially
acceptable and which the Landlord is not prepared to accept) in the London
insurance market at the date of destruction or damage save to the extent that
such Insured Risk is not fully insured or is subject to limitation, excess or
exclusion due to any breach, non-observance or non-performance of any of the
Tenant's covenants contained in this Lease

VAT

means value added tax as defined in VATA and any future tax of a like nature

VATA 

means the Value Added Tax Act 1994 as amended from time to time or any
re‑enactment thereof

VAT Group

means two or more bodies corporate registered as a group for the purposes of
Section 43 of VATA

VAT Regulations

means the Value Added Tax Regulations 1995 (SI 1995/2518) as amended from time
to time or any re‑enactment thereof)

Western Roof Terrace

means the roof terrace at Level 8 on the western side of the Building shown
coloured green and marked "West Terrace (Dedicated)" on Plan 4

 

11/44005637_15

8UKMATTERS:45919740.1

 

--------------------------------------------------------------------------------

 

Wireless Data Services

means the provision of wireless data, voice or video connectivity or wireless
services either permitting or offering access to the internet or any wireless
network mobile network or which involves a wireless or mobile device.

1.2

Where the context requires:

 

(a)

words importing the singular include the plural and vice versa;

 

(b)

words importing the masculine include the feminine and neuter;

 

(c)

where a party consists of more than one person, covenants and obligations of
that party shall take effect as joint and several covenants and obligations.

1.3

Except where the context otherwise requires references to any Act include
references to any statutory modification or re-enactment thereof for the time
being in force and any order, instrument, regulation or bye-law made or issued
thereunder.

1.4

The clause headings shall not in any way affect the construction of this Lease.

1.5

References to a clause or Schedule shall mean a clause or Schedule of this
Lease.

1.6

The powers, rights, matters and discretions reserved to or exercisable by the
Landlord hereunder shall also be reserved to or exercisable by their (or any
superior landlord's) properly authorised servants, managers, agents, appointees
or workmen (the identity of which have been notified to the Tenant in advance
where exercise of such rights or reservations requires access to the Premises)
but in all cases subject to the same obligations as the Landlord under this
Lease.

1.7

Wherever in this Lease the consent or approval of the Landlord is required the
relevant provision shall be construed as also requiring the consent or approval
of any superior landlord where the same shall be required pursuant to the Head
Lease which the Landlord shall use all reasonable endeavours to obtain as
expeditiously as possible and the Tenant shall bear the cost of obtaining such
consents together with all surveyors’ professional or other fees and
disbursements in connection therewith unless such consent is unreasonably
withheld or delayed in circumstances where it is unlawful to do so.

1.8

Any covenant on the part of either party not to do any act or thing includes a
covenant not to suffer or permit the doing of that act or thing.

1.9

If any provision of this Lease or its application to any person or circumstance
or for any period is held to be invalid or unenforceable by any judicial or
other competent authority, all other provisions of this Lease and the
application of that provision to other persons or circumstances or for other
periods shall remain in full force and effect and shall not in any way be
impaired.  If any provision of this Lease is held to be invalid or unenforceable
but would be valid or enforceable if some part of the provision were deleted, or
the period of the obligation reduced in time, or the range of activities or area
covered reduced in scope, the provision in question will apply with the minimum
modifications necessary to make it valid and enforceable.

 

2

DEMISE HABENDUM AND REDDENDUM

The Landlord demises with full title guarantee the Premises to the Tenant
TOGETHER WITH the rights set out in Part I of the Second Schedule but EXCEPTING
AND RESERVING to the Landlord and all others authorised by the Landlord the
rights set out in Part II of the Second Schedule TO HOLD the same for the
Contractual Term (determinable as herein provided) SUBJECT to (and so far as
applicable with the benefit of) the exceptions and reservations, rights,
covenants, conditions, agreements or other matters contained or referred to in
the Head Lease and the deeds and documents referred to in the Fourth Schedule so
far as the same relate to or affect the Premises reserving as rent:

 

11/44005637_15

9UKMATTERS:45919740.1

 

--------------------------------------------------------------------------------

 

FIRST:

 

(a)

in respect of the period from the Term Commencement Date to and including the
day before the Rent Commencement Date a rent of one peppercorn on demand;

 

(b)

in respect of the period from and including the Rent Commencement Date until and
including 3 March 2024 the yearly rent of two million three hundred and twenty
four thousand and seventy one Pounds (£2,324,071);

 

(c)

thereafter the yearly rent determined in accordance with the provisions of the
Third Schedule,

such rent to be paid by four equal quarterly payments in advance on the usual
quarter days the first payment to be made on the Rent Commencement Date in
respect of the period commencing on the Rent Commencement Date and expiring on
but including the day immediately preceding the next following quarter day; and

SECONDLY a yearly rent equal to a fair and reasonable proportion to be
determined by the Landlord (acting reasonably) of the sum or sums paid by the
Landlord in performance of the Landlord's covenant for insurance in clause 4.2
(and including the costs properly incurred by the Landlord in connection with
the revaluations of the Building for insurance purposes not more than once in
every three years and annual desk top updatings of such valuations) such yearly
rent to be paid within 21 days of written demand; and

THIRDLY a yearly rent equal to whichever shall be the greater of the Service
Charge or the Interim Sum (each as defined in the Fifth Schedule such yearly
rent to be paid at the times and in the manner provided in the Fifth Schedule
and the first instalment of the Interim Sum shall become due on the date hereof
and shall relate to the period commencing on the Term Commencement Date and
ending on and including 23 June 2019; and

FOURTHLY by way of additional rent to be paid within 21 days of receipt of
written demand an amount equal to interest calculated on a daily basis at an
annual rate equivalent to two percentage points above the Prescribed Rate on any
instalment (or part thereof) of the Rents or any other sum of money of
whatsoever nature due from the Tenant to the Landlord under the provisions of
this Lease not received by the Landlord on the due date for payment and all such
interest to be in addition and without prejudice to the right of re-entry or to
any other remedy herein contained or by-law vested in the Landlord; and

FIFTHLY by way of additional rent any VAT payable pursuant to clauses 3.87 to
3.91.

3

TENANT'S COVENANTS

The Tenant covenants with the Landlord:

Rent

3.1

To pay the Rents at the times and in manner aforesaid without any deduction or
set-off (whether legal or equitable) save as may be required by-law.

Outgoings

3.2

To pay or reimburse the Landlord for (or in the absence of direct assessment on
the Premises to pay to the Landlord or reimburse the Landlord against a fair and
reasonable proportion to be determined by the Landlord's Surveyor acting
properly and reasonably of) all existing and future rates, duties, taxes,
assessments, impositions, charges and other outgoings whatsoever (whether
parliamentary, parochial, local or of any other description and whether or not
of a capital or non-recurring nature or of a wholly novel character) which are
now or at any time during the Term charged, levied, assessed, imposed upon,
payable in respect of or attributable to the Premises or in respect of any part
thereof or upon or by any owner, landlord, tenant or occupier of them or any
Group Company of an owner, landlord, tenant or occupier thereof other than:

 

(a)

any tax payable or assessed as a result of any dealing with (including any
actual or deemed disposal of) any reversion immediately or mediately expectant
on this Lease; or

 

11/44005637_15

10UKMATTERS:45919740.1

 

--------------------------------------------------------------------------------

 

 

(b)

any tax payable or assessed in respect of the Rents or other payments reserved
or payable hereunder (save for VAT); or

 

(c)

any future property ownership tax payable or assessment in respect of any
reversionary interest in the Premises (except to the extent specifically herein
provided to be paid by the Tenant); or

 

(d)

any tax payable or assessed on the Landlord in respect of or arising out of or
relating to the grant of this Lease.

3.3

Not to agree any valuation of the Premises for rating purposes or agree any
alteration in the rating list in respect thereof without notifying the Landlord
of the Tenant's intention to do so and giving the Landlord a reasonable
opportunity to make reasonable representations and having regard to such
reasonable  representations in relation to such valuation.

3.4

Upon making any proposal to alter the rating list so far as the list relates to
the Premises or lodging an appeal in respect thereof to supply to the Landlord
promptly copies of all relevant correspondence and documentation.

3.5

Without prejudice to clause 3.3 within 14 days of receipt to provide the
Landlord with a copy of any notice of an alteration or proposed alteration in
the rating list that will or may affect the Premises.

Water, gas and electricity charges and equipment/Outside Normal Business Hours
Charges/Electricity Cost

3.6

To the extent that the same are not included in the Service Charge (as defined
in the Fifth Schedule), the Outside Normal Business Hours Charges or the
Electricity Cost to pay to the suppliers thereof all charges for water and
electricity (including meter rents) consumed in the Premises (or in the absence
of direct assessment on the Premises to pay the Landlord a fair and reasonable
proportion thereof to be determined by the Landlord's Surveyor acting
reasonably).

3.7

To comply with the requirements and regulations of the respective supply
authorities with regard to the water and electrical installations and equipment
in the Premises.

3.8

To pay the Outside Normal Business Hours Charges monthly in arrears within 21
days of receipt of written demand.

3.9

To pay the Electricity Cost either annually or by no more than four instalments
on the usual quarter days) subject to receipt of a written demand in respect of
the Electricity Cost at least 14 days prior to the relevant payment day.

Repair

3.10

At all times to keep the Premises in good and substantial repair and condition
and maintained cleansed and amended in every respect (fair wear and tear
excepted) and as often as may be necessary to reinstate, renew (for the purposes
of repair) or replace (for the purposes of repair) the Premises and each and
every part thereof (damage by any of the Insured Risks and the Uninsured Risk
excepted save in the case of an Insured Risk to the extent that the policy or
policies of insurance shall have been vitiated or payment of any of the policy
monies withheld or refused in whole or in part by reason of any act, neglect or
default of the Tenant or any sub-tenant or their respective servants, agents,
licensees or invitees).

3.11

In the event that the Building and/or the Premises shall be destroyed or damaged
and this Lease shall not have been determined under clause 5.4 the Tenant shall,
if so reasonably required by the Landlord, join with the Landlord (at the
Landlord's cost) in making application for planning or other permission
necessary for rebuilding or reinstating the Premises including (without
limitation) entering into any agreement necessary to obtain the same (but
without taking on any liability on any such planning or other permission save
for a consent to the creation of the planning

 

11/44005637_15

11UKMATTERS:45919740.1

 

--------------------------------------------------------------------------------

 

agreement) and in pursuing any claim against the insurers of the Building and/or
the Premises provided that the Landlord reimburses the Tenant in respect of any
liabilities or costs reasonably and properly incurred in relation to any such
claim.

Decoration and maintenance

3.12

As often as may be reasonably necessary to clean the internal surfaces of the
windows and other glazing in or forming part of the Premises including the
internal surfaces of any glazing between the Premises and any atria.

Yield up

3.13

Subject to clause 3.15, at the Termination of the Tenancy quietly to yield up
unto the Landlord in a clean and tidy and broom swept condition (the Tenant
having no other dilapidations liability save to the extent that the condition of
the Premises are in a worse condition than the condition they are required to in
pursuant to clause 3.10 above, having removed the Tenant's furniture and effects
and, if any alterations have been made which shall have resulted in the Net
Internal Area of the Premises being reduced below that specified in the
Specification by the Tenant or any person deriving title under the Tenant
whether before or after the date hereof, to remove or reinstate such alterations
only to the extent necessary so that the Net Internal Area is no less than the
Net Internal Area existing at the date of grant of this Lease and in such
respect of such removal to restore those parts of the Premises so affected to
such state and condition described in the section of the Specification entitled
"Category A Specification" (or in the case of such other parts of the Building
to their former state and condition) the Tenant making good any damage caused to
the Premises or such other parts of the Building to the reasonable satisfaction
of the Landlord and to the satisfaction of the relevant supply authorities.

3.14

Upon removal of any tenant's fixtures or fittings (if required by the Tenant at
its discretion) then in respect of such fixtures and fittings as are connected
to or take supplies from any of the Service Conduits and Appliances to remove
and seal off such Service Conduits and Appliances as the Landlord shall
reasonably require, such removal and sealing off to be carried out so as not to
interfere with the continued function of the remainder of the Service Conduits
and Appliances.

3.15

If the Termination of the Tenancy occurs other than by way of effluxion of time
(e.g. by virtue of the exercise of rights of re-entry by the Landlord, a
surrender of this Lease or as the result of the exercise of the determination
rights granted to the Tenant pursuant to clause 8) then the Tenant shall be
obliged to yield up the Premises in good and substantial repair and condition,
clean and decorated in a good and workmanlike manner and in a colour scheme and
with materials reasonably approved by the Landlord, such decoration having been
carried out no longer than a year prior to such termination.

3.16

If the Termination of the Tenancy occurs as the result of the exercise of the
determination rights granted to the Tenant pursuant to clause 8, whilst clause
3.13 will apply at the date of determination the Landlord shall be entitled to
recover from the Tenant dilapidations subsequent to the determination of the
Lease pursuant to exercise of clause 8 on the basis that the Tenant had a
repairing obligation at the termination of the Lease in the Lease in the terms
of clause 3.15 above.

Landlord's rights of entry

3.17

To permit the Landlord, its agents and all persons authorised by the Landlord at
all reasonable times on not less than 24 hours' prior notice (except in the case
of emergency) to enter and remain upon the Premises for the purposes of the
exercise of all or any of the rights set out in paragraph 2 of Part II of the
Second Schedule subject to the conditions set out in such paragraph.

 

11/44005637_15

12UKMATTERS:45919740.1

 

--------------------------------------------------------------------------------

 

Compliance with notices to remedy

3.18

To commence as soon as reasonably practicable in the circumstances and
thereafter diligently to proceed with any works to the Premises which are
necessary to comply with any notice properly given by the Landlord requiring the
Tenant to remedy any breach of the Tenant's covenants relating to the state and
condition of the Premises found upon any such inspection but the Landlord agrees
that it will not be entitled to serve any such notice during the last five years
of the Contractual Term.

3.19

If the Tenant shall not within a reasonable period have commenced and be
diligently proceeding to comply with any such notice to permit the Landlord and
any authorised person to enter the Premises on not less than 24 hours' prior
written notice to remedy any such breach and at times so far as possible
reasonably convenient to the Tenant.

3.20

To pay to the Landlord within 21 days of receipt of written demand the
reasonable and proper costs and expenses properly and reasonably incurred by the
Landlord under the provisions of clause 3.17 which sums shall be recoverable as
rent in arrears.

Improvements and alterations

3.21

Subject to the provisions of clauses 3.22 to 3.35 the Tenant shall not erect or
permit or suffer to be erected any other building, structure, pipe, wire mast or
post upon the Premises nor to make or permit or suffer to be made any alteration
therein or addition thereto nor to commit or permit or suffer any destruction in
or upon the Premises nor to cut, injure or remove or suffer to be cut, injured
or removed any of the roof, walls (whether outside or inside), floor, joists,
timbers, wires, pipes, drains, appurtenances or fixtures thereof.

3.22

Not to make any structural alterations or additions to the Premises save that
the Tenant may make minor structural alterations which when taken alone or in
the aggregate would not adversely affect the structural stability of the
Building or affect the external appearance of the Building or materially
adversely affect the Landlord's Services Equipment with the prior consent of the
Landlord (such consent not to be unreasonably withheld or delayed) and carried
out in accordance with drawings and (if appropriate) specifications previously
submitted to and approved by the Landlord (such approval not to be unreasonably
withheld or delayed).

3.23

Not to make any alterations, additions or adjustments to the Premises or the
Landlord's Services Equipment within the Premises or any other plant, machinery
or equipment within the Premises that would whether alone or in aggregate:

 

(a)

have a materially adverse effect on the operation or efficiency of the
Landlord's Services Equipment whether within the Premises or in any other part
of the Building;

 

(b)

result in any increase in the level of services to be provided to the Premises
by the Landlord's Services Equipment in excess of the Design Standards; or

 

(c)

adversely affect the Energy Performance Certificate of the Premises or the
Building (were such Energy Performance Certificate to be re-assessed following
completion of the proposed alterations, additions or adjustments).  

3.24

Not to make any other alterations, additions or adjustments to the Landlord's
Services Equipment within the Premises without the prior consent of the Landlord
(which consent shall not be unreasonably withheld or delayed) or otherwise than
in accordance in all respects with drawings and specifications previously
submitted to and approved by the Landlord (such approval not to be unreasonably
withheld or delayed).

3.25

Not to make any alterations or additions to the electrical wiring and
installations within the Premises that would result in a loading on such wiring
or installations beyond that which they are designed to bear but for the
avoidance of doubt save as mentioned in this clause 3.25 the Tenant will not
require the consent of the Landlord to the carrying out of any such works.

 

11/44005637_15

13UKMATTERS:45919740.1

 

--------------------------------------------------------------------------------

 

3.26

Not to make any other alterations or additions to the electrical wiring and
installations within the Premises to the extent that the same are comprised
within the Landlord's Services Equipment or Service Conduits and Appliances
otherwise than in accordance with conditions laid down by the Institution of
Electrical Engineers and/or other regulations of the relevant statutory
undertaker.

3.27

Not to install or maintain within the Premises any equipment or systems
providing Wireless Data Services in such a manner as shall have a material
adverse effect on other tenants' equipment or systems within the Building or the
Landlord's Services Equipment it being agreed that the installation of any
equipment or systems providing Wireless Data Services which are not likely to
have any such a material adverse effect shall not require the consent of the
Landlord.

3.28

To take all reasonably necessary steps to alter (and if alteration is not
possible to remove) any such equipment or systems providing Wireless Data
Services as soon as reasonably possible following notice from the Landlord
requiring the Tenant to do so if such equipment or systems can be shown by the
Landlord to have a material adverse effect on other tenants' equipment or
systems within the Building or the Landlord's Services Equipment.  

3.29

Non-structural alterations including the erection and alteration of any
partitions, light switches, floor boxes, lights, air conditioning grilles and
associated cabling, ductwork and fixings within the Premises are permitted
without the consent of the Landlord provided that they are made:

 

(a)

in such a manner as not to affect in an adverse manner (save temporarily until
they have been rebalanced) the operation or efficiency of the Landlord's
Services Equipment or to impact on the Building's health and safety systems and
provided further that the Tenant shall remove any such works that can be
reasonably shown by the Landlord to affect in an adverse manner the operation or
efficiency of the Landlord's Services Equipment or to impact on the Building's
health and safety systems as soon as reasonably possible upon notice from the
Landlord requiring it to do so (the Landlord acknowledging that in respect of
the Tenant's Works being carried out pursuant to the Agreement for Lease it
shall have no right to require that the Tenant's Works are removed or altered
pursuant to clauses 3.29 to 3.30); and

 

(b)

in such a manner (provided the Landlord has to the Tenant given full details
(where details have not already been provided prior to the date of this Lease)
of the relevant trade contract and/or relevant appointment of the member of the
professional team) as not to affect adversely the Landlord's ability to pursue a
trade contractor or member of the professional team in respect of a breach of
contract appointment or warranty in connection with the carrying out of the
works to construct the Building; and

 

(c)

in accordance with the Occupier Fit Out Guide.

3.30

Not to cause any dedicated access points to any Service Conduits or Appliances
which now are under or in or pass through the Premises to be or become
materially more difficult to access than is the same now.

3.31

Not to puncture or pierce the internal finishes of the curtain wall surrounding
the Premises or any mullions or other parts of the exterior of the Premises and
not to affix anything to any of the same save that the Tenant may attach
internal partitioning to mullions and make minor bore holes in the structure of
the Building without the consent of the Landlord in order to fix and accommodate
the other alterations permitted without consent by clauses 3.21 to 3.28,

 

11/44005637_15

14UKMATTERS:45919740.1

 

--------------------------------------------------------------------------------

 

PROVIDED ALWAYS that:

 

(a)

any consent of the Landlord required under the provisions of clauses 3.21 to
3.31 may only be given by way of deed;

 

(b)

any such deed shall contain covenants by the Tenant with the Landlord in regard
to the execution of the works to the Premises and other conditions and
restrictions in such form as the Landlord may reasonably require;

 

(c)

where the works affect the Landlord's Services Equipment, the Service Conduits
and Appliances or the structural stability of the Building the Landlord shall be
entitled to require to approve the identity of the contractors, builders or
other professionals or persons appointed in respect of the works for which
consent is given (which approval will not be unreasonably withheld or delayed)
and may if reasonable depending on the nature of the works require the Tenant to
procure appropriate collateral warranties or third party rights in the
Landlord's favour from the Tenant's relevant contractors and professionals in a
form reasonably required by the Landlord; and

 

(d)

the Tenant shall pay the reasonable and proper legal and surveyors' costs and
expenses reasonably and properly incurred by the Landlord in relation to the
granting of any such consent.

3.32

To provide the Landlord with plans and (if appropriate) specifications within 30
days of the practical completion of any relevant works showing any alterations
for which consent is not required under the preceding provisions of clauses 3.21
to 3.29.

3.33

In the event that the Tenant shall carry out works to the Premises in breach of
the provisions of clauses 3.18 to 3.29 the Landlord may give to the Tenant
notice of any such breach and if the Tenant shall not have remedied such breach
within 21 days of the giving of any such notice (or earlier in case of
emergency) the Landlord will be entitled having given not less than five days’
notice (or earlier in case of emergency) to enter the Premises and remove such
works or any part thereof and reinstate the Premises provided always that the
proper costs thereby incurred including interest calculated at four per cent
above the Prescribed Rate shall be paid by the Tenant within seven days of
demand and shall be recoverable by the Landlord as rent in arrears.

Connectivity and Spectrum Management

3.34

Subject to obtaining the Landlord's prior written consent (such consent not to
be unreasonably withheld or delayed) and in compliance with the Spectrum
Management Policy, the Tenant may install, maintain or permit to be installed or
maintained within the Premises any equipment or systems which permit any visitor
to, or customer of, the Tenant access to Wireless Data Services within the
Premises.

3.35

Subject to obtaining the Landlord's prior written consent (such consent not to
be unreasonably withheld or delayed) and in compliance with the Spectrum
Management Policy, the Tenant may install, maintain or permit to be installed or
maintained within the Premises any mobile or wireless telephony system, network
base station, wireless access point, gateway or any analogous wireless or mobile
transmitter providing Wireless Data Services in the Managed Spectrum.

3.36

The Landlord and Tenant hereby acknowledge that, taking account of their
respective, rights, duties and obligations in this Lease and the Landlord's
overriding obligation to ensure that the tenants of individual demises within
the Building have the quiet enjoyment of their respective demises, the
provisions of clauses 3.34 and 3.35 together with the application of the
Spectrum Management Policy represent a fair and reasonable arrangement, in
relation to the Premises and are:

 

11/44005637_15

15UKMATTERS:45919740.1

 

--------------------------------------------------------------------------------

 

 

(a)

reasonably necessary in order to ensure the efficient and effective use of the
radio spectrum in accordance with regulatory objectives and best practice
relating to the management of such radio spectrum in the United Kingdom; and

 

(b)

reasonably necessary in order to ensure compliance with applicable statutory and
non-statutory health and safety rules, regulations and best practice in relation
to exposure to electromagnetic radio waves promulgated by the International
Committee on Non-Ionizing Radiation Protection and the National Radiological
Protection Board, the European Council and The Health & Safety Executive.

3.37

The Landlord and Tenant hereby acknowledge that during the Contractual Term
there are likely to be technological innovations and legislative changes which
will require the parties to co-operate and agree variations to the provisions of
clauses 3.34 to 3.37 inclusive in order to achieve the intent and effect of such
provisions and the Landlord and Tenant hereby agree to co-operate fully in order
to agree promptly and implement promptly any such variations but with the
intention of allowing the Tenant to retain Wireless Data Services which are
consistent with its business objectives and policies at the relevant time.

Notices of a competent authority

3.38

Within 14 days (or sooner if requisite) of the receipt by the Tenant of any
notice, order, requisition, direction or plan given, made or issued to or by a
competent authority relating to the Premises or the Building or involving any
liability or alleged liability on the part of the Landlord or any superior
landlord to supply a copy thereof to the Landlord and at the request and cost of
the Landlord to make or join in making such objections or representations
against the same or in respect thereof as the Landlord may reasonably require
unless the Tenant reasonably considers that to support any objection as
represented is against the bona fide business interests of the Tenant.

To comply with enactments

3.39

At all times to observe and comply with the provisions and requirements of any
and every Act so far as they relate to the Premises or the user thereof and
without derogating from the generality of the foregoing to execute all works and
provide and maintain all arrangements which by or under any enactment or by any
government department local authority or other public authority or duly
authorised officer or Court of competent jurisdiction acting under or in
pursuance of any enactment are or may be directed or required to be executed,
provided or maintained upon or in respect of the Premises in respect of any such
user thereof and to reimburse the Landlord at all times against all proper fees,
costs, charges and expenses of or incidental to the execution of any works or
the provision or maintenance of any arrangements so directed or required as
aforesaid.

3.40

Not knowingly at any time to do or omit to be done in on or about the Building
and/or the Premises any act or thing by reason of which the Landlord may under
any Act incur or have imposed upon it or become liable to pay any penalty,
damage, compensation, fees, costs, charges or expenses.

3.41

To notify the Landlord in writing as soon as reasonably practicable after the
Tenant becomes aware of any physical defect in the Building and/or the Premises.

3.42

Upon the Tenant becoming aware of the happening of any occurrence or receipt of
any notice order direction or other thing from a competent authority affecting
the Building and/or the Premises whether the same shall be served directly upon
the Tenant or the original or a copy thereof be received from any underlessee or
other person whatsoever to as soon as reasonably practicable deliver a copy
thereof to the Landlord and at the cost of the Landlord to make or join in
making such objection or representations against or in respect thereof as the
Landlord may reasonably require unless the Tenant reasonably considers that to
support any objection or representation is against the bona fide business
interests of the Tenant.

 

11/44005637_15

16UKMATTERS:45919740.1

 

--------------------------------------------------------------------------------

 

3.43

At the Landlord's request and cost provide the Landlord with a copy of any fire
risk assessment carried out by or on behalf of the Tenant and details of all
measures taken by or on behalf of the Tenant to comply with the Fire Safety
Order (including the names of all competent persons appointed by the Tenant
pursuant to Article 18) and any other information properly requested by the
Landlord to assist the Landlord in complying with its own obligations under the
Fire Safety Order in relation to the Premises.

To comply with town planning legislation etc

3.44

To comply with the provisions and requirements of the Planning Acts and of all
planning permissions so far as the same respectively relate to the Premises or
any part thereof or any operations works acts or things already or hereafter to
be carried out executed done or omitted thereon or the use thereof for any
purpose.

3.45

Not to make any application for planning permission in respect of the Premises
without the previous written consent of the Landlord, which shall not be
unreasonably withheld or delayed.

3.46

Subject only to any statutory direction to the contrary to pay and satisfy any
charge or levy that may hereafter be imposed under the Planning Acts in respect
of the carrying out or maintenance to the Premises by the Tenant, any Group
Company of the Tenant, any subtenant or their respective agents, servants,
licensees or invitees of any operations which may constitute development or the
institution of any such operations or the institution or continuance of any use
which may constitute development.

3.47

Notwithstanding any consent which may be granted by the Landlord under this
Lease not to carry out any development in or to the Premises (whether by
alteration or addition or change of use thereto) before all necessary notices
under the Planning Acts in respect thereof have been served and all such
necessary planning permissions have been produced to the Landlord and in the
case of a planning permission acknowledged by it in writing as satisfactory to
it (such acknowledgement of satisfaction by the Landlord not to be unreasonably
withheld or delayed) but so that the Landlord may refuse so to express its
satisfaction with any such planning permission on the ground that any condition
contained therein or anything omitted therefrom or the period thereof would in
the reasonable opinion of the Landlord's Surveyor be or be likely to be
materially prejudicial to its interest in the Building or any adjoining property
whether during the subsistence of this Lease or following the determination or
expiration thereof.

3.48

Unless the Landlord shall otherwise direct, to carry out and complete before the
Termination of the Tenancy:

 

(a)

any works stipulated to be carried out to the Premises by a date subsequent to
such expiration or sooner determination as a condition of any planning
permission granted to the Tenant for any development begun before such
expiration or sooner determination; and

 

(b)

any works begun by the Tenant, any Group Company of the Tenant or any subtenant
or their respective agents, servants, licensees or invitees upon the Premises,

PROVIDED ALWAYS that the Tenant shall have the option of removing such works and
reinstating the Premises to such condition as they were in before the relevant
works were commenced.

3.49

If and when called upon so to do to produce to the Landlord or the Landlord's
Surveyor all such plans documents and other evidence as the Landlord may
reasonably require in order to satisfy itself that the provisions of this
covenant have been complied with in all respects.

User permitted

3.50

To use and occupy the Premises only as high class offices and for ancillary
purposes within paragraph (a) of Class B1 of the Town and Country Planning (Use
Classes) Order 1987 (here

 

11/44005637_15

17UKMATTERS:45919740.1

 

--------------------------------------------------------------------------------

 

meaning the 1987 Order and not any subsequent modification or re-enactment
thereof notwithstanding the provisions of clause 1.3) but for the avoidance of
doubt the Landlord agrees that the following ancillary uses are permitted in
connection with the use of the Premises by the Tenant for so long as they remain
ancillary in nature only:

 

(a)

kitchen and dining facilities; and

 

(b)

auditorium for meetings.

User prohibited

3.51

Not to store or bring upon the Premises any materials or liquid of a specially
combustible, inflammable, dangerous or offensive nature (other than those
properly required in connection with the use of the Premises and then only in
appropriate containers).

3.52

Not to do on the Premises or any part thereof or on the Roof Terrace any act or
thing whatsoever which may be either (i) a legal nuisance to the Landlord or any
other tenant or occupier of the Building or the owners or occupiers of any
adjoining or neighbouring property or (ii) a breach of the Planning Acts.

3.53

Not to use the Premises or any part thereof for any illegal purpose.

3.54

Not to bring into or upon the Premises or do anything which puts on the Premises
or any part thereof any load or weight in excess of that which the Premises or
any part thereof are designed or constructed to bear nor knowingly to cause any
undue vibration to the Premises or any part thereof by machinery or otherwise.

3.55

Not to obstruct or permit to be obstructed whether by loading or unloading goods
or any other means any part of the Building or to do anything which is a source
of danger to persons using the same and to load and unload goods only in
accordance with the rights granted to the Tenant in Part I of the Second
Schedule.

3.56

Not to hold any sales by auction, exhibitions, public meetings or public
entertainments (other than for the benefit of the Tenant's or a Group Company's
members of staff) at the Premises nor to permit any vocal or instrumental music
to be performed therein which can be heard from outside the Premises provided
that this sub-clause shall not prevent the Tenant or any permitted undertenant
or occupier of the Premises from holding meetings of clients and their
shareholders or members within the Premises.

3.57

Not to permit any person to reside in the Premises.

3.58

Not to obstruct, hinder or otherwise interfere with the proper exercise by the
Landlord and authorised persons of the rights reserved in Part II of the Second
Schedule hereto.

3.59

To use reasonable endeavours not to cause the drains to be obstructed by oil,
grease or other deleterious matter.

3.60

Not to load or use the lifts in the Building in any manner that will or may
cause strain or damage to the lifts in the Building beyond their design
capabilities.

3.61

Not to permit any person to smoke anywhere on the Premises.

Alienation absolutely prohibited

3.62

Not to charge or assign part only of the Premises.

3.63

Not to part with possession or share occupation of or declare any trust in
respect of the Premises or any part thereof other than by way of:

 

(a)

an assignment permitted under clause 3.65; or

 

(b)

an underlease permitted under clauses 3.69 to 3.73,

 

11/44005637_15

18UKMATTERS:45919740.1

 

--------------------------------------------------------------------------------

 

PROVIDED THAT occupation of the Premises or any part or parts thereof by a Group
Company of the Tenant and/or an Associated Entity shall not be in breach of this
covenant provided further that:

 

(c)

no legal estate or other right of tenancy shall be created;

 

(d)

the Tenant shall as soon as reasonably practicable upon being requested in
writing to do so by the Landlord give the identity of such Group Company or
Associated Entity, the relationship of the Group Company or Associated Entity to
the Tenant and the area occupied; and

 

(e)

the Tenant shall procure (and hereby covenants to this effect) that any such
Group Company and/or Associated Entity shall vacate the Premises forthwith upon
whichever is the earlier of the date of expiration or sooner determination of
this Lease and the date on which such company or entity ceases to be a Group
Company of the Tenant or Associated Entity (as the case may be).

3.64

Not by assignment, underletting or otherwise to permit the occupation of the
Premises or any part thereof by or the vesting of any interest or estate therein
in any person, firm, company or other body or entity which:

 

(a)

has the right to claim diplomatic immunity or exemption in relation to the
observance and performance of the covenants and conditions of and contained in
this Lease; or

 

(b)

is a provider of serviced offices or co-working workspace,

PROVIDED ALWAYS that nothing in this clause 3.64 and shall prevent the Tenant
from underletting to a sub-tenant where the Tenant agrees to provide managed
services of any nature to such sub-lessee.

Assignment permitted

3.65

Not to assign the whole of the Premises without the prior written consent of the
Landlord (such consent not to be unreasonably withheld or delayed). The Landlord
and Tenant agree for the purposes of section 19(1A) Landlord and Tenant Act 1927
that the Landlord may impose all or any of the following conditions as a
condition of its consent:

 

(a)

save in the case of an assignment to a Group Company the Tenant has first given
written notice to the Landlord pursuant to the provisions of clause 3.75;

 

(b)

the proposed assignee is reasonably acceptable to the Landlord assessed on the
basis of the cumulative total of the rents that such proposed assignee will be
contracting to pay within the Building (in respect of this and any other leases)
against usual prudent institutional standards applied in the market place at the
date of application for consent;

 

(c)

if the Landlord so reasonably requires, on or before completion of the
assignment the Tenant enters into a deed of guarantee in the form attached in
the Eighth Schedule (with such amendments as the parties may reasonably agree)
with the Landlord in relation to the proposed assignment (and any guarantor of
the Tenant if the Landlord reasonably considers that the guarantee of the Tenant
is not sufficient) guarantees in such form as the Landlord reasonably requires
the Tenant's obligations under such authorised guarantee agreement;

 

11/44005637_15

19UKMATTERS:45919740.1

 

--------------------------------------------------------------------------------

 

 

(d)

the consent pursuant to clause 3.65 shall be by deed containing covenants by the
intended assignee directly with the Landlord to pay the rents hereby reserved
and to perform and observe the Tenant's covenants herein contained including
this covenant from the date of the assignment until the first subsequent
assignment which is not an excluded assignment (as the expression is defined in
the Landlord and Tenant (Covenants) Act 1995);

 

(e)

if the Landlord so reasonably requires on or before completion of the assignment
the assignee shall provide a guarantor or guarantors acceptable to the Landlord
(acting reasonably) who shall covenant (jointly and severally) with the Landlord
in the terms contained in the Seventh Schedule (or in such other terms as the
Landlord may reasonably require due to changes in law).

3.66

The conditions set out in clause 3.65 shall not operate to limit the Landlord's
right to impose any other reasonable conditions on the grant of such consent or
to refuse consent on any other ground or grounds where such refusal would be
reasonable.

3.67

Where an assignment would result in a proposed assignee taking a Level or Levels
that are connected to other premises demised to the Tenant by an internal
staircase and that assignee does not also simultaneously take an assignment of
the relevant lease(s) relating to all such Levels, the Tenant shall remove such
staircase(s) and reinstate the Premises so affected by such removal to reflect
the condition set out in the section of the Specification marked "Category A
Specification" and make good any physical damage caused by such reinstatement
prior to the completion of the assignment PROVIDED ALWAYS that such
reinstatement obligation will not apply if the assignee is a Group Company of
the Tenant and the Tenant shall ensure that any transfer to a Group Company
contains a provision stating that such Group Company shall comply with the
reinstatement provisions of this clause 3.67 immediately upon such assignee and
the Tenant ceasing to be Group Companies.

3.68

Where there is to be an assignment of either the Premises or the fourth floor
premises demised by a lease of even date and made between the Landlord (1) the
Tenant (2) and the Surety (3) and such assignment is to be to an entity which is
not a Group Company of the Tenant, prior to completion of such assignment the
Tenant will remove the stadium seating ("Stadium Seating") installed within the
atrium pursuant to a Licence for Alterations of even date made between the
Landlord (1) the Tenant (2) and the Surety (3) and make good any damage caused
to the relevant premises or the Building to the reasonable satisfaction of the
Landlord.

Underletting permitted

3.69

Not to underlet the whole of the Premises without the prior written consent of
the Landlord (which consent shall not be unreasonably withheld or delayed) which
may only be given by way of deed provided that:

 

(a)

the rent to be reserved by the underlease shall be the rent reasonably
obtainable in the open market without taking a fine or premium and shall not be
commuted or payable more than one quarter in advance; and

 

(b)

prior to the entering into of any underlease (or if earlier the parties to that
underlease becoming contractually bound to enter into it) the parties to the
underlease will enter into a valid agreement under Section 38(a) of the Landlord
and Tenant Act 1954 to exclude the provisions of Sections 24 to 28 of the
Landlord and Tenant Act 1954 in relation to that underlease and the Tenant shall
provide copies of such valid agreement to the Landlord prior to entering into
any such underlease.

 

11/44005637_15

20UKMATTERS:45919740.1

 

--------------------------------------------------------------------------------

 

3.70

Not to underlet part only of the Premises without the prior written consent of
the Landlord which shall not be unreasonably withheld or delayed provided that:

 

(a)

the rent to be reserved by the underlease shall be the rent reasonably
obtainable in the open market without taking a fine or premium and shall not be
commuted or payable more than one quarter in advance; and

 

(b)

prior to the entering into of any underlease (or if earlier the parties to that
underlease becoming contractually bound to enter into it) the parties to the
underlease will enter into a valid agreement under Section 38(a) of the Landlord
and Tenant Act 1954 to exclude the provisions of Sections 24 to 28 of the
Landlord and Tenant Act 1954 in relation to that underlease and the Tenant shall
provide copies of such valid agreement to the Landlord prior to entering into
any such underlease; and

 

(c)

at no time shall the number of occupiers of any floor of the Premises exceed
four, any occupation by the Tenant being taking into account for this purpose
(and any occupation by a Group Company of the Tenant ranking as occupation by
the Tenant for this purpose); and

 

(d)

the Tenant shall have regard (inter alia) to the position of the cores in the
Building and means of escape from the underlet premises and ensure such demise
is capable of separate and independent occupation.

3.71

To incorporate or procure the incorporation in every permitted mediate or
immediate underlease of the Premises or any part thereof:

 

(a)

such provisions as are necessary to ensure that the rent thereunder is reviewed
at the same frequency (but not necessarily on the same dates provided that where
any underlease rent review would fall within six months either side of the rent
review under this Lease then it is to coincide with the rent reviews provided
for in this Lease) and upon substantially the same terms  as for the review of
rent under this Lease provided that if it is common market practice at the
relevant time for the review of rents to be undertaken on an alternative basis
the Tenant shall be entitled to underlet in accordance with then market practice
and provided further that any underlease for a term of five years or less will
not be required to provide for the rent thereunder to be reviewed; and

 

(b)

a covenant that the undertenant shall not assign, charge or (in case of an
underlease of part of the Premises) underlet part only of the premises thereby
demised; and

 

(c)

a covenant that the undertenant shall not assign the whole of the premises
thereby demised unless on or before completion of the assignment the undertenant
if reasonably required enters into an authorised guarantee agreement with the
Tenant in such form as the Landlord reasonably requires in relation to the
proposed assignment; and

 

(d)

a covenant that the undertenant shall not assign the whole of the premises
thereby demised without the consent of both the Landlord and the Tenant under
this Lease which (in the case of the Landlord) shall not be unreasonably
withheld or delayed; and

 

(e)

a covenant that the undertenant shall not part with or share possession or
occupation of or declare a trust in respect of the premises thereby demised save
by way of an assignment, underletting or charge pursuant to the provisions
hereinbefore referred to (save for parting with or sharing occupation or
possession with a Group Company or an Associated Entity of the undertenant upon
like terms to those referred to in the proviso to clause 3.60); and

 

11/44005637_15

21UKMATTERS:45919740.1

 

--------------------------------------------------------------------------------

 

 

(f)

a covenant by the undertenant prohibiting the undertenant from causing or
suffering any act or thing upon or in relation to the premises underlet
inconsistent with or in breach of the provisions of this Lease; and

 

(g)

a condition for re-entry in the form or substantially in the form referred to in
clause 5.1.

3.72

Upon any permitted underlease to procure that the undertenant shall give a
direct covenant by deed in favour of the Landlord to observe and perform the
covenants and conditions on the part of the Tenant contained in this Lease (save
as to payment of the rents hereby reserved) insofar as the same relate to the
premises underlet and if the Landlord reasonably so requires it to procure that
such guarantor or guarantors for the underlessee as may be reasonably acceptable
to the Landlord guarantee such covenants in the terms contained in the Seventh
Schedule (or in such other terms as the Landlord may reasonably require).

3.73

In connection with any underlease the Tenant shall:

 

(a)

not consent to or participate in any variation to any such underlease (or any of
the terms thereof) without the prior consent of the Landlord which shall not be
unreasonably withheld or delayed;

 

(b)

enforce all the covenants and obligations of the underlessee thereunder and not
expressly or knowingly by implication waive any breach of the same;

 

(c)

duly and efficiently operate and effect all reviews of rent pursuant to the
terms of any such underlease and prior to agreeing any such review to give
reasonable notice to the Landlord of the proposed level of rent and to have
regard to (but without being bound by) any reasonable representations made by
the Landlord in relation to such level of rent.

3.74

Within one month after any reasonable written request by the Landlord (but not
more than once in any period of 12 months) to notify the Landlord in writing;

 

(a)

whether the Tenant occupies the Premises wholly or in part;

 

(b)

whether the Tenant has granted an underlease of the whole or any part of the
Premises and if so to advise the Landlord of the rent reserved by any underlease
and the full name and address of any underlessee; and

 

(c)

whether there are any other occupiers of the Premises and if so the identity of
those occupiers their relationship with the Tenant and the principal terms on
which they occupy.

Charging permitted

Not to charge the whole of the Premises (save by way of floating charge to a
reputable institution in respect of substantially the whole of the Tenant's
business where consent shall not be required) without the prior written consent
of the Landlord, such consent not to be unreasonably withheld or delayed.

Intention to market

3.75

The Tenant shall notify the Landlord in writing of the bona fide terms on which
it intends to market the Premises for disposal by way of assignment.  The Tenant
shall provide the Landlord with these details as soon as reasonably practicable
after they become available and in any event prior to marketing the Premises and
no less than 4 weeks prior to the date on which the Tenant applies for consent
from the Landlord in accordance with clause 3.62.

3.76

The Tenant shall thereafter keep the Landlord informed of progress and of
expressions of interest from potential assignees and shall afford the Landlord a
reasonable opportunity to negotiate with the Tenant with regards to a potential
surrender of the Lease.

 

11/44005637_15

22UKMATTERS:45919740.1

 

--------------------------------------------------------------------------------

 

Registration

3.77

Within one month after any assignment, underlease, assignment of underlease,
mortgage, charge, transfer, disposition or devolution of the Premises or any
part thereof or any devolution of the estate of the Tenant therein or of this
Lease to give notice thereof in duplicate to the Landlord's solicitors and to
supply them with a certified copy of the instrument or instruments (including
any relevant probate letters of administration or assent) for retention by the
Landlord.

Not to display advertisements

3.78

Save as expressly permitted by paragraph 6 of Part I of the Second Schedule not
to erect, paint, affix, attach or display any placard, poster, notice,
advertisement, name or sign or anything whatever in the nature of an
advertisement by display or lights or otherwise in or upon the Premises and/or
the Building or any part thereof (including the windows).

Insurance

3.79

Not to knowingly do anything whereby any policy of insurance relating to the
Building and/or the Premises may become void or voidable or whereby the rate of
premium thereon may be increased where the Tenant has been notified in writing
of the relevant terms of the policy and to take such precautions against fire as
may be deemed necessary by the Landlord (acting reasonably) or its insurers or
required by-law and (in each case) notified to the Tenant.

3.80

Not to effect or maintain any insurance in respect of the Building and/or the
Premises (except as to the Tenant's fixtures and contents).

3.81

To reimburse to the Landlord a fair and reasonable proportion of any sum payable
in respect of excess payable on any insurance policy relating to the Building.

Notice of damage

3.82

As soon as reasonably practicable following the Tenant becoming aware of any
material damage to or destruction of the Premises to give notice thereof to the
Landlord stating (if possible) the cause of such destruction or damage.

3.83

In the event of the whole or any part of the Building being damaged or destroyed
by any of the Insured Risks and the insurance money under the policy or policies
of insurance effected thereon by the Landlord being wholly or partially
irrecoverable by reason solely or in part of any act neglect or default of the
Tenant or any Group Company of the Tenant or any undertenant or their respective
servants, agents, licensees or invitees then the Tenant will within 21 days of
written demand pay to the Landlord the whole or as the case may be a fair
proportion of the amount so irrecoverable.

3.84

In the event of the whole or any part of the Premises being damaged or destroyed
by any of the Insured Risks and the amount of the insurance monies received in
respect of the reinstatement of any additions, alterations or other works
carried out to the Premises by the Tenant or any person claiming title under the
Tenant whether before or after the date of this Lease which the Landlord is
obliged to insure pursuant to the provisions of clause 4.2 being less than the
reinstatement cost thereof as a result of the Tenant failing to notify the
Landlord of the full reinstatement values thereof pursuant to this Lease then in
the event that the Landlord reinstates any additions, alterations or other works
carried out to the Premises by the Tenant or by any person claiming title under
the Tenant to pay to the Landlord the amount by which the actual reinstatement
cost exceeds the amount of the insurance monies actually received subject to the
Landlord demonstrating that the reinstatement cost will exceed the amount of the
insurance monies already received.  

 

11/44005637_15

23UKMATTERS:45919740.1

 

--------------------------------------------------------------------------------

 

Indemnity

3.85

To indemnify the Landlord against and to pay within 21 days of written demand
all costs and expenses including professional fees incurred by the Landlord in
connection with all and every loss and damage whatsoever incurred or sustained
by the Landlord as a consequence of every breach of the covenants by and
conditions on the part of the Tenant set out herein or implied PROVIDED that
such indemnity shall extend to and cover all costs and expenses properly
incurred by the Landlord in connection with any steps which the Landlord may
reasonably take to remedy any such breach and be without prejudice to any rights
or remedies of the Landlord in respect of any such breach any such sum arising
hereunder to be recoverable by action or at the option of the Landlord as rent
in arrear PROVIDED FURTHER THAT the Landlord shall in relation to all
indemnities given by the Tenant in this Lease:

 

(a)

as soon as reasonably practicable give the Tenant written notice and full
details of any claim against the Landlord from a third party;

 

(b)

consider and pay due account to written representations made by the Tenant
relating to any such claim;

 

(c)

not settle or compromise any such claim unless the Landlord is required to do so
by its insurers;

 

(d)

use all reasonable endeavours to mitigate as far as practicable any loss or
costs incurred by or caused to it as a result of such claim.

Landlord's costs

3.86

By way of further or additional rent to pay within 21 days of written demand all
costs, expenses, charges, damages and losses (including but without prejudice to
the generality of the foregoing solicitors' costs, counsel's, architects' and
surveyors' and other professional fees and commissions payable to a bailiff)
properly incurred by the Landlord of or incidental to:

 

(a)

the preparation and service of any notice under Sections 146 and 147 of the Law
of Property Act 1925 (whether or not any right of re-entry or forfeiture has
been waived by the Landlord or a notice served under the said Section 146 or 147
is complied with by the Tenant or the Tenant has been relieved under the
provisions of the said Act and notwithstanding forfeiture is avoided otherwise
than by relief granted by the court);

 

(b)

the recovery of any rent in arear or other payments due hereunder;

 

(c)

the enforcement of the covenants given by the Tenant in this Lease including the
remedying of any breaches;

 

(d)

in connection with every application for any consent made under this Lease
whether such consent shall be granted or not or the application withdrawn except
where such consent shall be unreasonably withheld or delayed by the Landlord or
granted on terms which are unreasonable in either case in circumstances where it
is not entitled to do so;

any schedule relating to wants of repair to the Premises whether served during
or within three months after the termination of this Lease, provided that in the
case of paragraphs (d) and (e) above such costs are to have been reasonably
incurred by the Landlord.

VAT

3.87

To pay all VAT on any sums of money chargeable thereto which shall be due from
the Tenant under or by virtue of the provisions of this Lease upon production of
a valid VAT invoice addressed to the Tenant.

 

11/44005637_15

24UKMATTERS:45919740.1

 

--------------------------------------------------------------------------------

 

3.88

For the purposes of paragraphs 12 to 17 Schedule 10 to the VATA neither the
Tenant nor any person connected with the Tenant is a development financier as
defined in paragraph 14 of Schedule 10 to the VATA in relation to the Landlord's
development of any part of the land and buildings of which the Building forms a
part for use other than for eligible purposes with the intention or expectation
that the Building would become or continue to be exempt land.

3.89

The Tenant is not intending to use and will not use all or any part of the
Building for a relevant charitable purpose (within the meaning of Schedule 8,
Group 5 (Note 6) VAT Act 1994).

3.90

If the covenant in clause 3.89 is breached by the Tenant and in consequence
supplies made by the Landlord in relation to all or any part of the Building
after the making of an Option are not taxable supplies the Tenant shall
indemnify the Landlord against:

 

(a)

any VAT paid or payable by the Landlord which is or may become irrecoverable due
to the Landlord's supplies not being taxable;

 

(b)

any amount in respect of any VAT which the Landlord has to account for or will
have to account for to HM Revenue & Customs under the provisions of Part XIV or
Part XV of the VAT Regulations;

 

(c)

any consequential penalties, interest and/or default surcharge; and

 

(d)

any additional liability to corporation tax on any payment made to the Landlord
under this clause.

3.91

For the avoidance of doubt references in clauses 3.87 to 3.90 to the Landlord or
the Tenant shall include references to the representative member of the VAT
Group of the Landlord or the Tenant as appropriate and references to the
Landlord shall include references to a "beneficiary" of the Landlord as such
term is defined under paragraph 40 Schedule 10 VATA.

Regulations affecting the Premises

3.92

To comply in all respects with the reasonable and proper regulations for the
time being made by the Landlord for the use, operation, security and/or
maintenance of the amenity and good order of the Building where made in the
interests of good estate management and previously notified in writing to the
Tenant PROVIDED ALWAYS THAT if there shall be any inconsistency between the
terms of this Lease and any of the said regulation then the terms of this Lease
shall prevail and PROVIDED FURTHER THAT such reasonable and proper regulations
shall not materially adversely affect the Tenant and its permitted undertenants
and occupiers of the Premises and their respective visitors gaining access to
and egress from the Building at all times (save in the case of an emergency).

Obstructions and encroachments

3.93

Not to stop up, darken or obstruct any of the windows, lights or ventilators
belonging to the Premises and/or the Building (but the Tenant may place
moveable, non-permanent items used in the course of its business or by its
members of staff such as boxes, TVs on wheels, files or hat stands by or in
front of the windows) nor to knowingly permit any new window, light, ventilator,
passage, drainage or other encroachment or easement to be made or acquired into
against upon or over the Premises or any part thereof AND in case any
encroachment or easement whatsoever shall be attempted to be made or acquired by
any person whomsoever to give notice thereof to the Landlord within 14 days of
the same coming to the knowledge of the Tenant and at the request and cost of
the Landlord do all such things as may be proper for preventing any such
encroachment or such easement being made or acquired.

 

11/44005637_15

25UKMATTERS:45919740.1

 

--------------------------------------------------------------------------------

 

3.94

Nothing in clause 3.93 above shall prevent the Tenant from installing window
blinds in any of the external or internal windows surrounding the Premises as
are agreed between the Tenant and the Landlord (each acting reasonably) and in
accordance with the Occupier Fit Out Guide and closing and opening such blinds
on such occasions and in such a manner as the Tenant shall determine.

Covenants and provisions affecting the Landlord's title

3.95

By way of indemnity only to observe and perform the covenants and provisions
(other than any obligation to pay any monies) affecting the title of the
Landlord specified in the deeds and documents set out in the Fourth Schedule
insofar as they relate to the Premises and are still subsisting.

Operation of plant and equipment

3.96

To operate and use all such plant, machinery and equipment as is installed in
the Premises from time to time and connected to the Landlord's Services
Equipment in accordance with the manufacturers' recommended method of operation
and not to use such plant, machinery and equipment in such manner as to affect
in a materially adverse manner the operation of the Landlord's Services
Equipment.

Obligations relating to entry and services

3.97

At all times when exercising any right granted to the Tenant for entry to any
other part of the Building:

 

(a)

to cause (and procure that all those exercising the said rights on its behalf
cause) as little damage and interference as is reasonably practicable to the
remainder of the Building and the business of the tenants and occupiers thereof
carried on thereat and to make good any physical damage caused to such areas to
the reasonable satisfaction of the Landlord and the tenants and occupiers
thereof;

 

(b)

to comply with the reasonable security requirements of the Landlord and the
tenants and occupiers of the remainder of the Building and where requisite the
Tenant or such other person exercising the said rights shall only exercise such
rights while accompanied by a representative of the Landlord or the tenant or
occupier of the relevant part of the remainder of the Building.

Surety

3.98

In the event that any person firm or body corporate which has or shall have
guaranteed the Tenant’s obligations contained in this Lease shall die or an
event shall occur in relation to such person a firm or body corporate of the
type referred to in clauses 5.1(c) to 5.1(f) then without delay to give notice
thereof to the Landlord and if so required by the Landlord (acting reasonably
and having regard to the financial covenant strength of the Tenant) at the
expense of the Tenant within 30 working days thereafter to procure that some
other guarantor or guarantors reasonably acceptable to the Landlord execute a
guarantee in respect of the Tenant’s obligations contained in this Lease in the
form referred to in the Seventh Schedule (or on such other terms as the Landlord
shall reasonably require).

Registration

3.99

To apply for first registration of this Lease at the Land Registry as soon as
reasonably practicable after this Lease is granted.

 

11/44005637_15

26UKMATTERS:45919740.1

 

--------------------------------------------------------------------------------

 

3.100

To provide to the Landlord as soon as each is available:

 

(a)

a note of the title number allocated to this Lease; and

 

(b)

an official copy of the registered title to this Lease showing the Tenant as
registered proprietor.

3.101

On determination of this Lease (whether by effluxion of time or otherwise) to
apply to the Land Registry for closure of the Tenant's registered title to this
Lease and for removal of all notices relating to this Lease from the Landlord's
title.

Energy Performance Certificates

3.102

Before instructing an energy assessor to prepare any Energy Performance
Certificate in respect of the Premises the Tenant shall first give notice to the
Landlord informing the Landlord of the area to which the proposed Energy
Performance Certificate will relate and the identity of the energy assessor must
be reputable and suitably qualified.

3.103

At the Landlord's request the Tenant shall supply the energy assessor with any
drawings specifications data or other information that the Landlord (acting
reasonably) provides to the Tenant.

3.104

The Tenant shall provide to the Landlord a copy of any Energy Performance
Certificate that the Tenant obtains in respect of the Premises.

3.105

The Tenant shall within 72 hours of receipt of written request permit any energy
assessor instructed by or on behalf of the Landlord to enter on and inspect the
Premises (in the company of an employee of the Tenant if required by the Tenant)
at reasonable times and the Tenant shall provide to such energy assessor such
information as the Landlord may reasonably request at the cost of the Landlord.

Bicycle Spaces

3.106

Not to permit any of the bicycle spaces referred to in paragraph 7 of Part I of
the Second Schedule to be used other than by an occupier of the Premises which
is permitted pursuant to the terms of this Lease.

3.107

Not to do anything in or about the bicycle parking spaces referred to in
paragraph 7 of Part I of the Second Schedule or the service roads or accessways
leading thereto which would or could constitute a nuisance, annoyance,
obstruction, disturbance or cause damage to the Landlord or the tenants or other
occupiers of the Building.

3.108

To comply and ensure that the Tenant's visitors comply with such reasonable and
proper regulations as the Landlord may make for the regulation of the traffic to
and from and use of the bicycle parking spaces referred to in paragraph 7 of
Part I of the Second Schedule and previously notified in writing to the Tenant.

Compliance with Head Lease provisions

3.109

To observe and perform the covenants, obligations, provisions and conditions on
the part of the tenant under the Head Lease so far as the same relate to or
otherwise affect the Premises except for the payment of the rents reserved
thereunder and, so far as the obligation to insure falls on the Landlord under
this lease, to insure.

3.110

Not to do or omit anything thing which would or might cause the Landlord to be
in breach of the Head Lease.

 

11/44005637_15

27UKMATTERS:45919740.1

 

--------------------------------------------------------------------------------

 

4

LANDLORD'S COVENANTS

The Landlord covenants with the Tenant:

Quiet enjoyment

4.1

That the Tenant may peaceably hold and enjoy the Premises without any
interruption by the Landlord or any person rightfully claiming under or in trust
for the Landlord or by title paramount.

Insurance

4.2

To insure:

 

(a)

the Building and keep the same insured with a reputable insurer in the name of
the Landlord subject to such exclusions, excesses and limitations as may be
imposed by the insurers and as are common in the London insurance market from
time to time against:

 

(i)

the Insured Risks in such a sum as shall be determined from time to time by the
Landlord or the Landlord's Surveyor acting reasonably as being the full cost of
rebuilding and reinstatement of the Building (and for these purposes "Building"
means the Building constructed in accordance with the Base Building Definition
including such works to prepare the Premises to generally no lesser standard
than that described in the section of the Specification entitled "Category A
Specification") and the Landlord covenants to have due regard to any reasonable
request by the Tenant to increase such sums in respect of the Building together
with architects', surveyors', consultants' legal and other fees in relation to
the repair, rebuilding or reinstatement of the Building (including any cost or
increased cost resulting from the requirements of local or other authorities,
statutes, bye-laws, regulations or orders as to the method of or design of or
materials to be used in such repairing, rebuilding or reinstatement) and making
due allowance for the effects of inflation and escalation of building costs and
any fees and the cost of site clearance, demolition and debris removal and VAT
on all such sums including any VAT resulting from any deemed self-supply as a
result of such rebuilding or reinstatement;

 

(ii)

loss of the Principal Rent and the rent thirdly reserved for such period (being
not less than five years and not more than seven years) as the Landlord may from
time to time reasonably deem necessary which may be calculated having regard to
any relevant reviews or increases of rent and to the likely period required for
obtaining planning permission and reinstating the Building;

 

(iii)

(to the extent to which the same is not covered by clause 4.2(a)(i)) where
applicable engineering and electrical plant and machinery being part of the
Building against sudden and unforeseen damage breakdown and inspection;

 

(iv)

property owner's liability and such other insurances as the Landlord may from
time to time (acting reasonably) deem necessary to effect;

 

(b)

subject to request by the Tenant in writing and notification in writing by the
Tenant of the full reinstatement cost of such items, any installations,
fixtures, fittings, and equipment resulting from the completion of the Tenant's
Works (as defined in the Agreement for Lease) or any other completed works
carried out by the Tenant and any sub-tenant in accordance with the provisions
of this Lease.  

 

11/44005637_15

28UKMATTERS:45919740.1

 

--------------------------------------------------------------------------------

 

Landlord's obligations in relation to insurance

4.3

In relation to the policy or policies of insurance effected by the Landlord
pursuant to its obligations contained in this Lease:

 

(a)

to produce not more than once in any 12 month period (and one further time in
such 12 month period if requested by the Tenant) at the cost of the Tenant and
as soon as reasonably practicable following demand either a complete copy or
full details of the policy or policies of insurance with full details of any
additions or amendments made thereto and either a copy of the last premium,
renewal, receipt or reasonable evidence of the fact that the last insurance
premium has been paid;

 

(b)

to procure (unless having used all reasonable endeavours it is unable to procure
such a policy at commercial rates) that the interest of the Tenant and any
mortgagee of the Tenant (or a general interests clause) is noted or endorsed on
the policy or policies of insurance;

 

(c)

to use all reasonable endeavours to procure that the insurance policy contains
terms whereby the insurers will not pursue subrogation rights against the Tenant
and its lawful undertenants, licensees and agents (other than where the loss has
been occasioned or contributed to by the fraudulent or criminal or malicious act
of the Tenant or its undertenants, licensees or agents);

 

(d)

to use all reasonable endeavours to procure that the insurance policy contains a
non-invalidation clause.

Reinstatement

4.4

If the Building (or any part or parts thereof) and/or the Premises (or any part
or parts thereof) and/or the means of access to the Premises shall be destroyed
or damaged by any of the Insured Risks and subject to the provisions of clause
5.4 and to the payment by the Tenant of any amounts due pursuant to clauses 3.83
to 3.84 (and without prejudice to the liability of the Tenant to make any such
payments or any amounts due pursuant to clause 3.81) and subject to obtaining
any planning permission or other permission or approval necessary for rebuilding
and reinstating the Premises and to the necessary labour and materials being and
remaining available the Landlord shall apply all monies received by the Landlord
by virtue of such insurance and referable to the works required to reinstate the
Premises (other than money received for loss of the Principal Rent and the rent
thirdly reserved which shall automatically be payable to the Landlord) in
rebuilding reinstating and making good the means of access to the Premises
and/or (as the case may be) the Premises to generally no lesser standard than
Specification and separately the Building (which may include aesthetic and
specification improvements) permitted with all reasonable speed and making good
any shortfall in the insurance proceeds from the Landlord's own resources (but
not so as to provide accommodation identical in layout provided that the
accommodation provided is no less commodious and does not differ materially in
size to the accommodation provided at the date hereof) and the Landlord shall
use all reasonable endeavours to obtain all necessary licences, consents,
planning permissions and approvals therefor as soon as reasonably practicable
and shall use reasonable endeavours to procure in favour of the Tenant a package
of collateral warranties or third party rights relating to the design and
carrying out of such works in a form consistent with market practice at the
relevant time.

4.5

It is agreed that all monies claimed or received by the Landlord pursuant to
clause 4.2(b) belong to the Tenant and shall be held on trust for the Tenant
pending application in reinstatement and the Landlord shall keep the Tenant
fully informed regarding any claim in respect of insurance monies pursuant to
clause 4.2(b) and act in accordance with the Tenant's reasonable instructions at
the Tenant's cost.

 

11/44005637_15

29UKMATTERS:45919740.1

 

--------------------------------------------------------------------------------

 

Obligations relating to Services for the Tenant

4.6

To provide or procure the provision of:

 

(a)

the Services during Normal Business Hours (and Normal Business Hours shall in
the case of security and reception facilities for the Building be on a 24/7
basis); and

 

(b)

outside Normal Business Hours such of the Services as the Landlord shall in its
reasonable discretion deem appropriate; and

 

(c)

such other of the Services outside the Normal Business Hours as the Tenant shall
previously request,

(having regard to the Design Standards and subject to the provisions of clause
5.14) Provided that the Landlord shall be entitled to employ such reputable
managing agents, professional advisers, contractors and other persons as may
reasonably be required from time to time in the interests of good estate
management for the purpose of the performance of the Services.

Building Services and Estate Services

4.7

The Landlord covenants that any item of Service Cost will be allocated properly
to either the Building Services or the Estate Services and that no item of
Service Cost will be charged to the Tenant more than once.

4.8

To provide or procure the provision of electricity to the Premises and the
Building (subject to the provisions of clause 5.16) and (in each case) each and
every part thereof designed to receive such to the extent necessary to meet the
reasonable requirements of the Tenant and to use reasonable endeavours to
procure that the same shall not be less than the Design Standards having regard
to all relevant statutory provisions from time to time regulating the supply and
utilisation of electricity and the terms and conditions relative thereto from
time to time imposed by the relevant statutory undertaker.  

4.9

As soon as reasonably practicable following any request made in writing by the
Tenant the Landlord shall supply to the Tenant full details in writing of (and
any supporting evidence reasonably requested by the Tenant):

 

(a)

the total Energy Costs and the method of calculation of the proportion of the
Energy Costs included in the Energy Levy; and

 

(b)

the method of calculation of the proportion of the Energy Levy which comprises
the Energy Levy Rent.

4.10

In so far as such rights are not held by the Landlord, to procure for the
benefit of the Tenant and all persons authorised by the Tenant the rights over
the Estate Common Parts as are set out in the Second Schedule, it being agreed
that if the Tenant is prevented from exercising such rights in breach of this
clause the Estate Services Costs payable by the Tenant shall be adjusted
accordingly.

Building Defects

4.11

Where the Building suffers a defect the Landlord shall, where the Landlord
reasonably believes there is a reasonable chance of success and reasonably
believes that there is an economic and commercial  benefit of pursuing such
party, use all reasonable endeavours to recover the cost of remedying any such
defect from any professional or contractor employed by the Landlord or its
predecessors in title in relation to any building works leading to the
occurrence of such defect and shall credit any sums received against the Service
Charge to the extent the Landlord has legitimately already recovered any of the
costs of remedying any such defect through the Service Charge.

 

11/44005637_15

30UKMATTERS:45919740.1

 

--------------------------------------------------------------------------------

 

Head Lease rents

4.12

To pay the rents reserved by the Head Lease at the times and in the manner
provided in the Head Lease and to perform and observe all the covenants on the
part of the tenant contained in the Head Lease insofar as they relate to any
part of the premises thereby demised and which are not to be observed and
performed by the Tenant pursuant to clause 3.109.

Retail Units

 

4.13

The Landlord agrees not to let or enter into an agreement for lease or permit
any right of occupancy or permit any change of use of the Retail Units where the
use is a Prohibited Use and to include within any lease or licence of a Retail
Unit an express prohibition on a Prohibited Use.

4.14

The Landlord shall procure that any lease or licence of a Retail Unit shall
include:

 

(a)

a covenant on the part of the tenant not to cause any legal nuisance to be
suffered by the Tenant or its lawful occupiers of the Premises and the Landlord
shall at the request and cost of the Tenant enforce such covenant where
reasonably requested to do so;

 

(b)

only rights granting access to the Premises that are on the same terms as the
rights reserved to the Landlord under this Lease including the obligation to
comply with the Tenant's reasonable requirements and regimes as regards access
as provided for in the proviso to paragraph 2 of Part II of the Second Schedule.

Restriction on naming

4.15

So long as the tenant of this Lease is Mimecast Services Limited (company number
04901524) or a Group Company thereof and such entities are together in
occupation of at least 70,000 square feet of office space within the Building,
the Landlord covenants not to name the Building after any other tenant of the
Building.

4.16

If clause 4.15 ceases to apply, the Landlord shall only grant naming rights in
relation to the Building to an entity that occupies the majority of the office
space within the Building and only for the duration such entity occupies the
majority of the office space within the Building.  

5

PROVISOS

IT IS HEREBY AGREED AND DECLARED as follows:

Re-entry

5.1

If:

 

(a)

the Rents or any part thereof shall be in arrear for 21 days next after becoming
payable (whether in the case of the Principal Rent, the rent has been demanded
or not); or

 

(b)

there shall be any material breach, non-performance or non-observance of any of
the Tenant's covenants; or

 

(c)

the Tenant shall enter into any arrangement or composition for the benefit of
the Tenant's creditors or convene a meeting of the Tenant's creditors (or a
nominee calls such a meeting on its behalf); or

 

(d)

the Tenant or the Surety (being one or more individuals):

 

(i)

is the subject of an interim order under Part VIII of the Insolvency Act 1986 or
makes application to the Court for such an order or makes a voluntary
arrangement under such Part; or

 

(ii)

has a bankruptcy order made against him; or

 

11/44005637_15

31UKMATTERS:45919740.1

 

--------------------------------------------------------------------------------

 

 

(iii)

a receiver is appointed in respect of all or any of the assets or undertaking of
the Tenant or such surety; or

 

(e)

the Tenant or the Surety (being a company or partnership):

 

(i)

makes a voluntary arrangement or submits to its creditors or any of them a
proposal under Part I of the Insolvency Act 1986; or

 

(ii)

makes an application to the Court under Section 425 of the Companies Act 1985 or
resolves to make such an application; or

 

(iii)

is the subject of an administration order (whether an interim order or
otherwise) made under Part II of the Insolvency Act 1986 or is subject to a
resolution passed by the directors or shareholders for the presentation of an
application for such an order or is the subject of a notice of intention to
appoint an administrator or files a notice of appointment of an administrator
with the court or passes a resolution by its directors or shareholders for the
filing of such a notice; or

 

(iv)

is the subject of a resolution for voluntary winding up (otherwise than for the
purpose of an amalgamation or reconstruction which has been approved by the
Landlord) or a meeting of creditors is called to consider a resolution for
winding up; or

 

(v)

has an interim order or winding up order made against it; or

 

(vi)

has an administrative receiver or receiver appointed in respect of all or any of
its assets; or

 

(vii)

ceases to exist; or

 

(viii)

becomes "Bankrupt" within the meaning of the Interpretation (Jersey) Law 1954;
or

 

(f)

where the Tenant is a company or partnership incorporated outside the United
Kingdom analogous proceedings or events to those referred to in clause 5.1(e)
shall be instituted or occur in the country of incorporation,

it shall be lawful for the Landlord at any time thereafter to re-enter the
Premises or any part thereof in the name of the whole and thereupon this Lease
shall absolutely determine but without prejudice to any rights of action of the
Landlord or the Tenant against the other in respect of any antecedent breach by
the Landlord or the Tenant (as the case may be) of any of the covenants herein
provided that in the event that the Tenant comprises more than one person then
the Landlorrd will be entitled to re-enter the Premises and this Lease shall
thereupon absolutely determine upon the happening of any of the events referred
to in clauses 5.1(c) to 5.1(f) hereof in relation to any one of them.

Replacement of surety

5.2

In the event of the occurrence of any of the events referred to in clauses
5.1(d) or 5.1(e) in respect of the Surety, the Landlord shall not exercise its
right pursuant to clause 5.1 without first allowing the Tenant a period of 30
working days to procure that some other guarantor or guarantors reasonably
acceptable to the Landlord execute a guarantee in respect of the Tenant's
obligations contained in this Lease in the form referred to in the Seventh
Schedule (or on such other terms as the Landlord shall reasonably require).  

Payment of rent not waiver

5.3

No demand for or receipt or acceptance of any part of the Rents or any payment
on account thereof shall operate as a waiver by the Landlord of any right which
the Landlord may have to forfeit this Lease by reason of any breach of covenant
by the Tenant and the Tenant shall not in any proceedings for forfeiture be
entitled to rely on any such demand receipt or acceptance as

 

11/44005637_15

32UKMATTERS:45919740.1

 

--------------------------------------------------------------------------------

 

aforesaid as a defence PROVIDED that this clause shall only have effect in
relation to a demand receipt or acceptance made or given during such period as
may in all the circumstances be reasonable for enabling the Landlord to conduct
any negotiations with the Tenant for remedying the breach commenced upon the
Landlord becoming aware of such breach.

Suspension of rent

5.4

If the Premises or the Building or the means of access to the Premises shall at
any time be so damaged or destroyed:

 

(a)

by any of the Insured Risks as to render the Premises or the means of access to
the Premises unfit for occupation or use then (save to the extent that the
insurance monies shall be irrecoverable or the policy rendered void by reason of
any act or default on the part of the Tenant any sub-tenant or their respective
servants, agents, licensees or invitees) the Principal Rent, the Rent secondly
reserved and the Rent thirdly reserved or a fair proportion thereof according to
the nature and extent of the damage sustained shall be suspended immediately
from the date of such damage or destruction until the earlier of:

 

(i)

the date of issue of the Reinstatement Certificate; and

 

(ii)

the expiration of the period in respect of which the Landlord has covenanted to
insure for loss of the Principal Rent and the Rent thirdly reserved pursuant to
clause 4.2(a)(ii),

and any dispute with reference to this clause 5.3(a) shall be referred by the
Landlord or the Tenant to arbitration in accordance with the Arbitration Act
1996;

 

(b)

by an Uninsured Risk as to render the Premises or the means of access to the
Premises unfit for occupation or use then (save to the extent that damage or
destruction results from the default of the Tenant, or Group Company of the
Tenant or any sub-tenant or their respective agents, servants, licensees or
invitees) the Principal Rent, the Rent secondly reserved and the Rent thirdly
reserved or a fair proportion thereof according to the nature and extent of the
damage sustained shall be suspended from the date 12 months after the date of
such damage or destruction until the date of issue of the Reinstatement
Certificate and any dispute with reference to this proviso shall be referred by
the Landlord or the Tenant to arbitration in accordance with the Arbitration Act
1996.

Damage before Rent Commencement Date

5.5

If clause 5.4 applies before the Rent Commencement Date the number of days
between the date of the damage or destruction and the Rent Commencement Date (or
where only a proportion of the Principal Rent is or would have been suspended,
an equivalent proportion of those days) will be added to the date the period of
rent suspension ends and the resulting date will become the Rent Commencement
Date.

Determination if damage or destruction

5.6

If the Premises or the Building or the means of access to the Premises shall be
destroyed or damaged by an Uninsured Risk so that the Premises are unfit for
occupation or use the Landlord may elect not to carry out and complete the
rebuilding and reinstatement of the Premises pursuant to clause 5.7 by serving
notice to such effect on the Tenant and upon service of such notice this Lease
shall determine but without prejudice to any claim by the Landlord or the Tenant
against the other.  If the Landlord shall not have served a notice on the Tenant
pursuant to this clause 5.6 by a date prior to the date 12 months after such
damage or destruction then either party shall be entitled at any time thereafter
by notice in writing to the other party to determine this Lease and upon service
of such notice this Lease shall determine but without prejudice to any claim by
the Landlord or the Tenant against the other in respect of any antecedent breach
of any covenant or provision herein contained.

 

11/44005637_15

33UKMATTERS:45919740.1

 

--------------------------------------------------------------------------------

 

5.7

If the Premises or the Building or the means of access to the Premises shall be
destroyed or damaged by an Uninsured Risk so that the Premises are unfit for
occupation or use the Landlord may elect at any time prior to the date 12 months
after the date of damage to destruction to carry out and complete the rebuilding
and reinstatement of the Premises by serving written notice to that effect on
the Tenant whereupon the Landlord shall, subject to obtaining any planning
permission or other permission or approval necessary for rebuilding and
reinstating the Building, the Premises and the means of access to the Premises
and to the necessary labour and materials being and remaining available, be
obliged to rebuild reinstate and make good (as the case may be) the Building, to
generally no less a standard than that set out in the Base Building Definition
and the Premises and the means of access to the Premises to generally no lesser
standard than that described in the section of the Specification entitled
"Category A Specification") (which may include aesthetic and specification
improvements) with all reasonable speed (but not so as to provide accommodation
identical in layout provided that the accommodation provided is no less
commodious and does not differ materially in size to the accommodation provided
at the date hereof) and the Landlord shall use all reasonable endeavours to
obtain all necessary licences, consents, planning permissions and approvals
therefor as soon as reasonably practicable and shall use reasonable endeavours
to procure in favour of the Tenant a package of collateral warranties or third
party rights relating to the design and carrying out of such works in a form
consistent with market practice at the relevant time provided always that such
rebuilding or reinstating shall be at the cost of the Landlord and the costs of
or in any way relating to rebuilding or reinstating the Premises  following
damage or destruction of the Premises or the Building or any part thereof by an
Uninsured Risk shall not be recoverable from the Tenant via the Service Charge
provisions in the Fifth Schedule.

5.8

If:

 

(a)

the Premises or the Building or the means of access to them shall at any time be
so damaged or destroyed by any of the Insured Risks as to render the Premises
unfit for occupation or use and the Landlord has not commenced the works of
reinstatement referred to in clause 4.4 within two and a half years of the date
of damage or destruction; or

 

(b)

the Premises or the Building or the means of access to them shall at any time be
so damaged or destroyed by any of the Insured Risks as to render the Premises
unfit for occupation or use and the Landlord having used all reasonable and
commercially prudent endeavours to do so has not completed the works of
reinstatement referred to in clause 4.4 prior to the expiration of a period of
five years following the date of such damage or destruction; or

 

(c)

the Premises or the Building or the means of access to them shall at any time be
so damaged or destroyed by an Uninsured Risk as to render the Premises unfit for
occupation and use and the Landlord has not commenced the works of reinstatement
referred to in clause 5.7 within two and a half years of the date of damage or
destruction; or

 

(d)

the Premises or the Building or the means of access to them shall at any time be
so damaged or destroyed by an Uninsured Risk as to render the Premises unfit for
occupation and use the Landlord having used all reasonable and commercially
prudent endeavours to do so has not completed the works of reinstatement
referred to in clause 5.7 within five years of the date of damage or
destruction, then the Landlord or (subject to clause 5.9) the Tenant may in the
circumstances referred to in clauses 5.8(a) and 5.8(c) by giving to the other
not less than three months' notice in writing or (subject to clause 5.9) the
Tenant may in any the circumstances referred to in clauses 5.8(b) and 5.8(d) by
giving to the Landlord not less than one month's notice in writing to that
effect determine this Lease and upon the expiry of such notice this Lease shall
(unless before the expiry of such notice the Landlord has in the circumstances
of clause 5.8(a) or clause 5.8(c) commenced such works of reinstatement or in
the circumstances of clause 5.8(b) or clause 5.8(d) completed such works of
reinstatement

 

11/44005637_15

34UKMATTERS:45919740.1

 

--------------------------------------------------------------------------------

 

 

by the expiry of such notice in which case the notice shall be of no effect)
determine and this Lease shall cease to be of effect but without prejudice to
any claim by the Landlord or the Tenant in respect of any antecedent breach by
the other of any of the terms of this Lease.

5.9

The Tenant shall not be entitled to serve notice on the Landlord pursuant to
clause 5.8 if:

 

(a)

in the case of clauses 5.8(a) or 5.8(b) the insurance monies are irrecoverable
or the policy rendered void by reason of any act or default on the part of the
Tenant, any Group Company of the Tenant, any sub-tenant or their respective
servants, agents, licensees or invitees unless the Tenant has complied with its
obligations in clause 3.81; or

 

(b)

in the case of clauses 5.8(c) or (d) the damage or destruction results from the
default of the Tenant, any Group Company of the Tenant, any sub-tenant or their
respective agents, servants, licensees or invitees.  

5.10

If this Lease is determined under clauses 5.6 to 5.7 the Landlord shall be
entitled to retain the insurance monies payable in respect of the Building but
will hold on trust for the Tenant (and pay to the Tenant such monies within ten
working days of receipt) any monies due to it in respect of works insured by it
under clause 4.2 and use all reasonable endeavours to obtain such monies for the
benefit of the Tenant whether received by the Landlord or by the Tenant.

Roof Terrace

5.11

If at any time during the term of this Lease the Western Roof Terrace shall
cease to be designated for exclusive use by Mimecast Services Limited (or a
Group Company of it if such Group Company takes an assignment of this Lease),
the definition of "Roof Terrace" in clause 1.1 of this Lease shall, at the
Landlord's option (which, if exercised, the Landlord shall notify the Tenant of
in writing) be amended such that it shall also refer to the Western Roof Terrace
and all references in this Lease to "Roof Terrace" shall be construed
accordingly.

Warranty as to use

5.12

Nothing herein shall be deemed to constitute any warranty by the Landlord that
the Premises or any part thereof are under the Planning Acts or any other
relevant laws or regulations now or from time to time in force authorised for
use for any specific purpose.

Service of notices

5.13

Any notices required to be served hereunder shall be validly served if served in
accordance with Section 196 of the Law of Property Act 1925 or Section 23 of the
Landlord and Tenant Act 1927 and (in the case of notices to be served on the
Tenant) by sending the same to the Tenant at the Premises.

Disputes between tenants/occupiers

5.14

That in case any dispute or controversy shall at any time or times arise between
the Tenant and the tenants and occupiers of the Building and/or any
neighbouring, adjoining or contiguous property belonging to the Landlord
relating to Service Conduits and Appliances serving the Building and/or the
Premises or any such adjoining or contiguous property or any easements or
privileges whatsoever affecting or relating to the Building and/or the Premises
or such neighbouring, adjoining or contiguous property the same shall from time
to time be settled and determined by the Landlord's Surveyor or agent (in either
case acting reasonably) to which determination the Tenant shall submit (save in
the case of manifest error).

Apportionment

5.15

Where any question as to the amount or method of apportionment of any sum falls
to be determined under the provisions of this Lease (other than any amount or
apportionment to be determined pursuant to the provisions of the Fifth Schedule)
the same shall be referred (upon application to be made by either party) to and
conclusively (save in case of manifest error)

 

11/44005637_15

35UKMATTERS:45919740.1

 

--------------------------------------------------------------------------------

 

determined by the Landlord's Surveyor (acting reasonably) in accordance with the
principles of good estate management and whose reasonable and proper fees for so
acting shall be added to and deemed for all purposes to form part of the sum to
be so apportioned and shall be borne accordingly.

Exclusions of Landlord's liability

5.16

Notwithstanding anything in any other provision herein contained (save where
such event arises due to a breach of the covenants and conditions on the part of
the Landlord set out herein) the Landlord shall not be liable to the Tenant nor
shall the Tenant have any claim against the Landlord in respect of:

 

(a)

any temporary interruption in any of the Services or the supply of electricity
to the Premises caused by factors outside the Landlord's reasonable control; or

 

(b)

temporary closure or diversion of any of the Common Facilities or Service
Conduits and Appliances by reason of inspection, repair, maintenance or
replacement thereof or any part thereof or of any plant, machinery, equipment,
installations or apparatus used in connection therewith or damage thereto or
destruction thereof by any risk (whether or not an Insured Risk); or

 

(c)

by reason of electrical, mechanical or other defect or breakdown or frost or
other inclement conditions or shortage of fuel, materials, supplies or labour or
whole or partial failure or stoppage of any mains supply outside the reasonable
control of the Landlord,

SUBJECT TO the Landlord using reasonable endeavours to minimise the adverse
effects of any of the above events or circumstances and using reasonable
endeavours to reinstate and remedy such event or circumstance as expeditiously
as reasonably possible AND PROVIDED ALWAYS that the Landlord shall (if
reasonably practicable) have previously given reasonable notice of any intended
interruption or closure of the nature mentioned above.

Development of adjoining property

5.17

That subject to compliance with the Landlord's covenants in clause 4.1 the
Landlord or any superior landlord may at any time or times without obtaining any
consent from or making any arrangement with the Tenant carry out any development
or works (or permit the same) or whatsoever nature to the Building (other than
the Premises) and/or the Estate and/or any neighbouring, adjoining or contiguous
land or premises whether or not the light or air now or at any time or times
enjoyed by the Tenant may be diminished PROVIDED THAT proper means of access to
and egress from the Premises is afforded at all times and the rights hereby
granted expressly to the Tenant are not prejudiced.

5.18

Any access of light and air now or at any time during the Contractual Term
enjoyed by the Premises shall be deemed to be by consent or agreement in writing
for that purpose within the meaning of Section 3 of the Prescription Act 1832 so
that neither the enjoyment thereof nor this Lease shall prevent any such
development or works referred to in clause 5.16 and the Tenant shall permit such
development or works without interference or objection.

Removal of property

5.19

If at such time as the Tenant has vacated the Premises after the determination
of this Lease any property of the Tenant shall remain in or on the Premises and
the Tenant shall fail to remove the same within 28 days after being requested by
the Landlord so to do by a notice in that behalf then and in such case the
Landlord may (in addition to any other remedies available to it) as the agent of
the Tenant (and the Landlord is hereby irrevocably appointed by the Tenant to
act in that behalf) sell such property and shall then hold the proceeds of sale
after deducting the reasonable costs and expenses of removal, storage and sale
reasonably and properly incurred by it on trust for and to the order of the
Tenant PROVIDED THAT the Tenant will reimburse the Landlord against any
liability properly incurred by it to any third party whose property shall have
been sold by the

 

11/44005637_15

36UKMATTERS:45919740.1

 

--------------------------------------------------------------------------------

 

Landlord in the bona fide mistaken belief (which shall be presumed unless the
contrary be proved) that such property belonged to the Tenant and was liable to
be dealt with as such pursuant to this clause.

VAT

5.20

Any rent or other sum payable by any party hereunder is exclusive of VAT that is
or may be payable thereon and shall be paid upon receipt of a valid VAT invoice.

5.21

Where under this Lease any party (the "Indemnified Party") is entitled to
recover from another party (the "Paying Party") the cost of any goods or
services supplied to the Indemnified Party, the Paying Party will indemnify the
Indemnified Party against so much of the input tax on the cost for which the
Indemnified Party is not entitled to credit allowance under Section 24-26 of
VATA.

5.22

If VAT is chargeable in respect of any supplies of goods and/or services by any
party to the other party under this Lease the recipient of such supplies shall
pay such VAT in addition to the amounts (if any) provided for under this Lease
and in respect of the supplies made to it under this Lease subject to receipt of
a valid VAT invoice.

Exclusion of easements

5.23

Nothing herein contained other than those rights expressly granted to the Tenant
in Part I of the Second Schedule shall by implication of law or otherwise
operate to confer on the Tenant any easement, right or privilege whatever over
or against any neighbouring, adjoining, contiguous or other property which might
restrict or prejudicially affect the future rebuilding, alteration or
development of such neighbouring, adjoining, contiguous or other property.

Sharing of information

5.24

The Landlord and the Tenant agree that they will:

 

(a)

share the data they hold in respect of energy and water use and waste
production/ recycling and other environmental matters as are applicable to the
use of the Premises between themselves and with any other third party who the
parties agree needs to receive such data;

 

(b)

keep the data disclosed under this clause 5.24 confidential and will only use
such data for the purposes of ensuring that the Building is run in a sustainable
way that minimises its environmental impact,

provided always that this shall not prevent the Landlord from publishing
information giving all details as to how central building energy costs are
apportioned across the Building nor the general energy performance of the
Building.

5.25

The Landlord and the Tenant agree that the Tenant's covenant contained in clause
3.1 of this Lease to pay the Energy Levy Rent shall survive the Termination of
the Tenancy, but only until the Tenant has paid the Energy Levy Rent in full to
the Landlord.

6

SURETY

The Surety in consideration of this Lease having been granted at its request
covenants with the Landlord in the terms contained in the Seventh Schedule.

7

CONTRACTS (RIGHTS OF THIRD PARTIES) ACT 1999

Unless expressly stated to the contrary nothing in this Lease confers on anyone
other than the parties to it any right pursuant to the Contracts (Rights of
Third Parties) Act 1999.

8

DETERMINATION

8.1

The Tenant may terminate this Lease as at the tenth anniversary of the Term
Commencement Date (the "relevant date") by serving not less than twelve calendar
months' notice on the Landlord.

 

11/44005637_15

37UKMATTERS:45919740.1

 

--------------------------------------------------------------------------------

 

8.2

This Lease shall not terminate as a result of any notice served by the Tenant if
on the relevant date:

 

(a)

the Tenant has not paid in cleared funds any part of the Principal Rent (or any
VAT in respect of it), which was due to have been paid up to and including the
relevant date; or

 

(b)

the Tenant or any third party remains in occupation of any part of the Premises;
or

 

(c)

the Tenant and/or a Group Company of the Tenant (and assuming for these purposes
that they are one entity) is not, or on the date immediately following the
relevant date it will not be, in occupation of one vertically contiguous space
within the Building;

except to the extent if at all the Landlord in its absolute discretion expressly
and in writing waives compliance with one or more of the pre-conditions
specified in this sub-clause.

8.3

Termination of this Lease under this clause 8 does not affect any obligation on
the Tenant that applies on or at the expiry of this Lease or any right, accrued
by the expiry of this Lease, which either the Landlord or the Tenant then has
against the other or against any third party.

8.4

Waiver of a pre-condition under 8.2 shall not affect any right which the
Landlord may have against the Tenant or against any third party in respect of a
breach of the Tenant's obligations.

8.5

Time is of the essence of all dates and periods referred to in this clause 8.

8.6

If notice is not served by the Tenant to terminate this Lease on the relevant
date pursuant to clause 8.1 the Landlord and Tenant agree that the Principal
Rent shall be reduced to a peppercorn for the period of 9 months from and
including the relevant date.

8.7

The parties agree that to the extent the Tenant has paid any Rents or Service
Charge to a date which is beyond the relevant date the Landlord shall refund to
the Tenant within 14 days of the relevant date all such sums to the extent they
have been paid for a period beyond the relevant date.

8.8

The parties agree by way of explanation and example in order to clarify the
meaning of "one vertically contiguous space" in clause 8.2(c) above that if the
Tenant was the tenant of each of the third floor, fourth floor and fifth floor
prior to the date of service of a determination notice by the Tenant and each
lease contained in a clause in the terms of this clause 8, the Tenant would be
entitled to validly determine any one or more of the following leases by
exercising its rights in this clause 8:

 

(a)

the Third Floor alone;

 

(b)

the Fifth Floor alone;

 

(c)

the Third and Fourth Floor together;

 

(d)

the Fourth and Fifth Floor together; or

 

(e)

the Third Floor, Fourth Floor and the Fifth Floor together.

9

RIGHT TO RENEW

9.1

The Tenant may exercise its option to take the Renewal Lease by serving written
notice on the Landlord not less than twelve calendar months' prior to the Term
Expiry Date.

9.2

The Tenant's option under clause 9.1 shall be of no effect if:

 

(a)

on the Term Expiry Date:

 

(i)

the Tenant and/or a Group Company of the Tenant (assessed together so for these
purposes the Tenant and the relevant Group Company are assumed to be the same
entity) shall not be in occupation of at least 70,000 square feet of contiguous
office space within the Building; and

 

11/44005637_15

38UKMATTERS:45919740.1

 

--------------------------------------------------------------------------------

 

 

(ii)

this Lease is not subsisting, and

 

(b)

on the date following the Term Expiry Date the Tenant and/or a Group Company of
the Tenant (assessed together so for these purposes the Tenant and the relevant
Group Company are assumed to be the same entity) will not be in occupation of at
least 70,000 square feet of contiguous office space within the Building.

9.3

For the purposes of clause 9.2 above it is agreed the contiguous office space
means space let to the Tenant and/or a Group Company of the Tenant on sequential
floors of the Building (with no lettable area between any such floors which is
not let to the Tenant or a Group Company of the Tenant (as the case may be)).

9.4

The Renewal Lease shall be made on the same terms as this lease save that:

 

(a)

the Term Commencement Date shall be the date immediately following the day of
expiry of this Lease;

 

(b)

the Term shall be five (5) years;

 

(c)

the Principal Rent shall be ascertained in accordance with clause 9.5;

 

(d)

the "Review Dates" shall be the term commencement date and the term expiry date
of the Renewal Lease;

 

(e)

the Tenant's option to break in clause 8 and all references to it shall be
omitted; and

 

(f)

the term "Renewal Lease", this clause 9 and all references to them shall be
omitted.

9.5

The Principal Rent payable on and from the term commencement date of the Renewal
Lease shall be the higher of the Principal Rent passing on the last day of this
lease (ignoring any suspension or abatement) and the Open Market Rent calculated
in accordance with the provisions of the Third Schedule of this Lease.  The
provisions of paragraph 7 of the Third Schedule will apply if the Principal Rent
payable under the Renewal Lease has not been agreed or assessed by the term
commencement date of the Renewal Lease.

9.6

If at the Term Expiry Date the Rents are suspended whether in whole or in part
due to the occurrence of damage or destruction by an Insured Risk or an
Uninsured Risk then the parties agree that for the purposes of the Renewal Lease
it shall be assumed that such damage or destruction is an event which applies to
the Renewal Lease so that such suspension continues and the time periods
referred to in clauses 5.5 and 5.6 shall be reduced so as to take into account
any part of these time periods that have occurred during the term of this Lease.

9.7

Any guarantor who is guaranteeing the obligations of the Tenant at the expiry of
the Contractual Term shall be obliged to guarantee the Tenant's obligations
under the Renewal Lease on the same terms (but shall not be obliged to do so if
during the 12 month period prior to the Term Expiry Date the Tenant itself would
have been able to satisfy the condition in clause 3.64(b) if at any time during
such period the Tenant had wished to take an assignment of the Lease).

9.8

Subject to clause 9.2, if the Tenant exercises its option pursuant to clause
9.1, the Landlord shall grant and the Tenant shall accept the Renewal Lease on
the date specified in clause 9.4(a).

9.9

Time is of the essence of the dates and periods referred to in this clause 9.

10

GOVERNING LAW AND JURISDICTION

10.1

This Lease and any dispute or claim arising out of or in connection with it or
its subject matter, existence, negotiation, validity, termination or
enforceability (including non-contractual disputes or claims) shall be governed
by and construed in accordance with English law and within the exclusive
jurisdiction of the English courts, to which the parties irrevocably submit.

10.2

Each party agrees that any claim form or other document to be served under the
Civil Procedure Rules may be served on it by being delivered to or left at a
correct address for the purposes of clause 5.13.

 

11/44005637_15

39UKMATTERS:45919740.1

 

--------------------------------------------------------------------------------

 

10.3

If any provision of this Lease is void or prohibited under any Act due to any
applicable law, it shall be deemed to be deleted and the remaining provisions of
this Lease shall continue in force.

 

IN WITNESS whereof this deed has been executed by the parties hereto and is
intended to be and is hereby delivered on the day and year first above written.




 

11/44005637_15

40UKMATTERS:45919740.1

 

--------------------------------------------------------------------------------

 

First Schedule

The Premises

ALL THAT accommodation on Level 3 of the Building as the same is shown edged red
and shaded purple on Plan 5 and which shall include:

 

(a)

one half severed medially of the non-structural and non-load bearing walls which
divide the Premises from the remainder of the Building;

 

(b)

the entirety of all other non-structural or non-load bearing walls and columns;

 

(c)

the internal plaster surfaces and other finishes of load bearing walls and
columns;

 

(d)

the ceiling finishes and the whole of any false ceilings and voids between the
ceilings (including light fittings) and false ceilings;

 

(e)

void between the floor screed (but not the floor screed itself nor any of the
floor joists or supporting structure) and any raised floors, all raised floors,
the carpet or other covering or material;

 

(f)

the Landlord's fixtures and fittings;

 

(g)

the Landlord's Services Equipment within and exclusively serving the Premises;

 

(h)

the whole of any internal windows and the doors, partitions, equipment, fitments
and lights of the Premises;

 

(i)

all Service Conduits and Appliances exclusively serving and within the Premises,

but there are excluded from the demise:

 

(j)

any structural parts, load bearing walls, columns, roofs, Foundations and
Services, external walls, cladding, window frames and glass in the external
facades of the Building and joists in and around the Premises;

 

(k)

any atria in the Building (including any glass therein);

 

(l)

such of the Landlord's Services Equipment and such of the Service Conduits and
Appliances as are used in common with other parts of the Building.

 

 

11/44005637_15

41UKMATTERS:45919740.1

 

--------------------------------------------------------------------------------

 

Second Schedule

Part I
Rights granted

1

The right for the Tenant and all persons authorised by the Tenant at all times:

 

(a)

to pass and repass on foot only over and along the pedestrian accessways within
the Building from time to time designated by the Landlord and to pass and repass
on foot only through and over the Common Facilities and the Estate Common Parts
and any part or parts thereof to gain access to and from the Premises and
generally to use the Common Facilities and the Estate Common Parts for all
purposes in connection with the use and enjoyment of the Premises;

 

(b)

to pass and repass with or without vehicles over and along the roads and
accessways within the Building and the Estate Common Parts from time to time
reasonably designated by the Landlord on the Building for the purpose of gaining
access to and egress from the bicycle parking spaces referred to in paragraph 7
of this Part I of the Second Schedule and access to and egress from the loading
bay in the Building;

 

(c)

to use the loading bays in the Building in such locations from time to time
designated by the Landlord acting reasonably;

 

(d)

to use any compactor in the loading bay in the Building from time to time in
such location as shall from time to time designated by the Landlord (acting
reasonably);

 

(e)

to use such emergency escape routes from the Premises through the Building and
the Estate Common Parts as comply from time to time with statutory requirements
and any requirements from time to time of the local authority or local fire
authority;

 

(f)

otherwise to use the Common Facilities and the Estate Common Parts for the
purpose for which they are intended,

(subject in each case to such regulations in relation thereto as may be imposed
from time to time pursuant to clause 3.92 and/or clauses 3.106 to 3.108) in each
case such rights being exercised in common with others entitled thereto.

2

The right of passage and use of all such Service Conduits and Appliances which
now or may hereafter during the Contractual Term pass or run into, through,
along, under or over the Building and the Estate in each case such rights being
exercised in common with others entitled thereto.

3

Subject to clauses 3.19 to 3.31:

 

(a)

the right at all times to connect into and use (subject to the regulations of
any appropriate authority) the Service Conduits and Appliances for the supply of
services and for drainage and to connect into and use such other Service
Conduits and Appliances as may from time to time be available for connection to
the Premises;

 

(b)

the right at all times to connect into and use such of the Landlord's Services
Equipment as may from time to time be available for connection to the Premises,

provided that such connection and use does not materially adversely affect the
supply of services to other premises within the Building having regard to the
Specification and on the basis that any residual capacity in such Service
Conduits and Appliances and the Landlord's Services Equipment over and above
that set out in the Specification shall be available and allocated to all
occupiers of the Building on a fair and reasonable basis.  

 

11/44005637_15

42UKMATTERS:45919740.1

 

--------------------------------------------------------------------------------

 

4

The right of support shelter and protection from the remainder of the Building.

5

The right at all reasonable times and upon reasonable prior notice (except in
the case of emergency) to enter other parts of the Building for the purposes of
carrying out any works required to comply with the covenants and conditions of
the Tenant herein contained and where such works cannot otherwise conveniently
be carried out without such entry the Tenant in the exercise of such right
causing as little inconvenience and interference as is reasonably practicable in
the circumstances to the Landlord or other occupier of the part of the Building
so entered and its trade or business carried on therein and making good to the
reasonable satisfaction of the Landlord or the other occupier (as the case may
be) any physical damage thereby caused.

6

The right for the Tenant and any other lawful occupier of the Premises to
display its name (in the Landlord's house style) on the sign board provided by
the Landlord for that purpose in the main reception area of the Building subject
to the Landlord's prior approval (such approval not to be unreasonably withheld
or delayed) as to the size and design of the signage concerned and its
location).

7

The exclusive right for the Tenant and any lawful occupier of the Premises only
at all times to use 65 bicycle parking spaces in the area shown shaded red on
Plan 6 and 65 lockers in the area shown shaded red on Plan 6 (the Landlord
having the right at any time and from time to time on not less than 14 days'
notice to nominate an alternative space or spaces within the Building provided
such nomination is agreed by the Tenant (such agreement not to be unreasonably
withheld or delayed)) provided that the Landlord shall be entitled to
temporarily suspend all or any such rights after prior consultation with the
Tenant as to timing and duration of the proposed works (save in the case of an
emergency) and having proper regard to the Tenant's representations in relation
thereto for the purpose of carrying out works of repair and maintenance to the
parts of the Building in which the relevant spaces are located where it would
not be practical to carry out the relevant works without such suspension and the
Landlord shall use reasonable endeavours to keep any such period of suspension
to the minimum reasonably practicable.  

8

The right in common with other occupiers of the Building to use the showers in
Level -1 of the Building as are from time to time provided.

9

Subject to the Landlord's entitlement to access and remain on the Roof Terrace
in connection with any of the purposes listed in paragraph 2 of Part II of the
Second Schedule the right for the Tenant in common with other occupiers of the
Building to access onto the Roof Terrace for uses ancillary to the Tenant's use
of the Premises and which are consistent with a high class office building
provided that the Tenant shall obtain the Landlord's prior approval to any
furniture or other item to be placed on the Roof Terrace (such approval not to
be unreasonably withheld or delayed).

10

The right in common with other occupiers of the Building to install in part or
parts of the areas shown coloured red and blue on Plan 7 (being tenant roof
plant space) from time to time (subject to obtaining consent from the Landlord
(such consent not to be unreasonably withheld or delayed) by deed and containing
covenants of the type referred to in the provisos at the end of clause 3.31 to
such installation and subject to the Tenant obtaining all necessary consents and
approvals) plant, machinery, satellite dishes aerials and  equipment (including
air conditioning equipment) together with the right to install and lay
associated cabling and other service media (with any ancillary plant and
equipment) in under over and through the Building for connection to the Premises
and to use the same provided that the Landlord will manage the allocation of the
tenant roof plant space with due regard to the requirements of all tenants in
the Building and taking the following into account:

 

(a)

where reasonably possible plant areas will be separate for each tenant and will
take into account the riser allocation strategy (being the proviso to paragraph
11 below) and the location of the tenant's facilities requiring connection to
those plant areas;

 

11/44005637_15

43UKMATTERS:45919740.1

 

--------------------------------------------------------------------------------

 

 

(b)

the tenant plant space available for allocation will exclude the plant space set
aside for tenant's generators;

 

(c)

the Landlord reserves the right to run cables/pipes and other service media over
under or along such areas provided that these shall not materially adversely
affect the Tenant's use of the same and that the Landlord obtains the Tenant's
prior written consent (such consent not to be unreasonably withheld or delayed)
to the location of such cables/pipes and other service media;

 

(d)

the proportion that the Net Internal Area of the Premises bears to the Net
Internal Area of all of the offices within the Building let or intended to be
let.

11

The right to use a fair and reasonable proportion of the riser space and
telecoms intake room or rooms allocated to tenants for their use within the
Building based on the proportion that the Net Internal Area of the Premises
bears to the total Net Internal Area of all offices within the Building for the
purpose of running Service Conduits and Appliances exclusively serving the
Premises provided that the installation of such cabling shall be subject to the
Landlord's prior written consent such consent not to be unreasonably withheld or
delayed and provisos (a) to (d) at the end of clause 3.31 shall apply to such
installation and consent Provided that the Landlord will manage the allocation
of the riser space for the purposes of the use of and connections to the Service
Conduits and Appliances the Landlord's Services Equipment and such telecoms
intake room or rooms on the following basis:

 

(a)

space shall be allocated between each of the tenants (and undertenants shall be
not be taken into account for these purposes) in the same proportion as the Net
Internal Area they occupy bears to the total Net Internal Area of the Building;

 

(b)

where reasonably possible separate risers will be allocated to each tenant and
will take into account the location of the premises demised to the tenant;

 

(c)

where reasonably possible the allocation of riser space to be used for IT
purposes shall be on the basis of separate cages within the risers provided that
the Tenant will reimburse the Landlord for the reasonable cost of such cages;

 

(d)

the Landlord reserves the right to run cables/pipes and other service media
through such risers provided that these shall not materially adversely affect
the Tenant's use of the same and that the Landlord obtains the Tenant's prior
written consent (such consent not to be unreasonably withheld or delayed) to the
location of such cables/pipes and other service media.

Wayleaves

12

The Landlord acknowledges that the Tenant may wish to enter into wayleaves for
cabling from external third parties for connection through the Estate and the
Building into the Premises and confirms that:

 

(a)

it will consent to any such wayleave without payment of a premium for such
wayleaves;

 

(b)

it will not unreasonably withhold or delay its consent to the entering into of
any such wayleave in a form reasonably approved by the Landlord.

Staircase Rights

13

For such duration as the internal staircases connecting the third and fourth
floors exist the right to pass and repass through the airspace of the slabs
separating the third and fourth floors for the purposes of utilising such
connecting staircase.

 

11/44005637_15

44UKMATTERS:45919740.1

 

--------------------------------------------------------------------------------

 

Stadium Seating

14

The right to construct, retain, modify, amend and use the Stadium Seating within
the atrium forming part of the Premises.

 

Part II
Rights excepted and reserved

1

The passage and use of all such Service Conduits and Appliances (if any) as now
pass or run into through along under or over the Premises and which are designed
to be used for the benefit of the remainder of the Building.

2

The right for the Landlord and all authorised persons at all reasonable times
upon not less than 24 hours' prior notice (except in case of emergency) to enter
the Premises and to enter and remain on the Roof Terrace for the purposes of
carrying out the Services for all or any of the following purposes:

 

(a)

inspecting the Premises and the state and condition thereof;

 

(b)

survey measurement or valuation of the Premises;

 

(c)

reading electricity, water and other check meters or sub-meters installed within
the Premises;

 

(d)

preparation of a schedule of fixtures and fittings in or about the Premises;

 

(e)

remedying any breach of covenant by the Tenant after failure by the Tenant so to
do in accordance with the provisions of clause 3.18;

 

(f)

access to or egress from any of the plant rooms or Service Conduits and
Appliances included within the Premises or accessed from the Premises;

 

(g)

to comply with obligations owed by the Landlord (or any developer) to third
parties or with the covenants on the part of the Landlord (or any developer)
contained in this Lease or contained in the Agreement for Lease;

 

(h)

maintaining, amending, renewing, cleaning, repairing or rebuilding any adjoining
premises in so far as such works cannot be carried out without entering upon the
Premises;

 

(i)

to prepare any Energy Performance Certificate for the Premises or the Building;

 

(j)

in connection with the provision of Services,

PROVIDED ALWAYS THAT the Landlord or other person exercising such rights shall
cause as little interference and inconvenience as reasonably practicable to the
Tenant or other occupier of the Premises and its or their trade or business
carried on therein and as soon as reasonably practicable make good to the
reasonable satisfaction of the Tenant any damage thereby caused to the Premises
and the Tenant's fixtures and fittings and stock and PROVIDED FURTHER THAT the
Landlord or other person exercising such rights complies with the reasonable
security requirements of the Tenant or other occupier and where requisite the
Landlord or other person exercising such rights shall only exercise such rights
while accompanied by a representative of the Tenant or occupier of the relevant
part of the Premises PROVIDED THAT such a representative shall be made available
at reasonable times on reasonable request by the Landlord and if such a
representative is not made available after a reasonable period after such
request (or in the case of emergency) entry may be made without such a
representative.

3

All rights of light air and other easements and rights (but without prejudice to
any expressly granted to the Tenant by this Lease (if any)) now or hereafter
belonging to or enjoyed by the premises from or over any adjoining neighbouring
or contiguous land or building.

 

11/44005637_15

45UKMATTERS:45919740.1

 

--------------------------------------------------------------------------------

 

4

The right to build or rebuild or alter or carry our any development or works to
any adjoining neighbouring or contiguous land or building in any manner
whatsoever (and to authorise any adjoining owner or occupier to do the same) and
to let or authorise the letting of the same for any purpose or otherwise deal
therewith notwithstanding that the light or air to the Premises is in any such
case thereby diminished or any other liberty, easement, right or advantage
belonging to the Tenant is thereby diminished or prejudicially affected and so
that any access of light and air now or at any time enjoyed by the Premises
shall be deemed to be by consent or agreement in writing for that purpose within
the meaning of Section 3 of the Prescription Act 1832 so that the enjoyment
thereof shall not prevent such building, rebuilding, alteration, development,
works, letting or dealing as aforesaid and the Tenant shall permit such matters
without interference or objection PROVIDED THAT the rights reserved by this
paragraph 4 shall not be exercised so as to prejudice the rights expressly
granted to the Tenant under this Lease.

5

The right to support and shelter and all other easements and rights now and
hereafter belonging to or enjoyed by all adjoining, neighbouring or contiguous
land or buildings an interest wherein possession or reversion is at any time
vested in the Landlord.

6

The right to build on or into any boundary or party wall of the Premises
provided always that the Landlord or the person exercising this right shall make
good any damage thereby caused to the Premises and the Tenant's fixtures
fittings and stock to the reasonable satisfaction of the Tenant.

 

 

11/44005637_15

46UKMATTERS:45919740.1

 

--------------------------------------------------------------------------------

 

Third Schedule

Review of Principal Rent

1

In this Schedule:

relevant Review Date

means 4 March 2024 and each fifth anniversary thereafter and any other date that
becomes a Review Date pursuant to paragraph 8

Completed Premises

means the Premises on the assumption that:

 

(a)           the Landlord has completed the Premises at its own cost to the
specification and standard described in the section of the Specification
entitled "Category A Specification" and in compliance with every
applicable  Act;

 

(b)           the Tenant has removed all fitting out works carried out by the
Tenant or any permitted occupier and made good all damage so caused by such
removal so that the Premises are at the relevant Review Date in the same
specification as in (a) above and in compliance with statutory requirements;

 

(c)           if the Premises or the means of access thereto have been destroyed
or damaged they have been completely rebuilt or reinstated and fully restored

Open Market Rent

means the yearly rent which would reasonably be expected to become payable in
respect of the Completed Premises after the expiry of a rent free period of such
length as would be negotiated in the open market between a willing lessor and a
willing lessee for the time required for fitting out the Completed Premises on
the assumption that such rent free period has expired prior to the relevant
Review Date upon a letting of the Completed Premises as a whole by a willing
lessor to a willing lessee in the open market at the relevant Review Date for a
term of 10 years commencing on the relevant Review Date in every case with rent
reviews on each fifth anniversary of term commencement and with vacant
possession without a fine or premium and for the use or uses permitted under
this Lease but otherwise upon the terms of this Lease (other than (i) the length
of the Contractual Term and (ii) the amount of the rent hereby reserved (but
including the provisions for review of the Principal Rent)) and where at the
relevant Review Date the Tenant has in fact the benefit of the Reception Side
Letter and the Western Terrace Side Letter, the hypothetical tenant of this
Lease shall be assumed also to have the benefit of the Reception Side Letter and
the Western Terrace Side Letter, such benefit to be assumed to be shared on the
same basis the benefit is in fact shared with other occupiers by the Tenant on
the relevant Review Date, assuming whether or not it be the case:

 

11/44005637_15

47UKMATTERS:45919740.1

 

--------------------------------------------------------------------------------

 

 

(a)           that all the Landlord's and Tenant's covenants and obligations in
this Lease have been fully complied with (provided that in the case of the
Landlord the Landlord is at the relevant Review Date using all reasonable
endeavours to remedy any subsisting breach which the Tenant notified the
Landlord in writing as subsisting a reasonable period before the relevant Review
Date); and

 

(b)           that the Completed Premises are available and suitable for
immediate occupation and use for fitting out as offices,

 

but disregarding:

 

(c)           any goodwill attached to the Premises by reason of the carrying on
thereat by the Tenant or by any person deriving title or any right to occupy
through or under the Tenant of any business;

 

(d)           any effect on rent of any alteration or improvement to the
Premises made by the Tenant or any person deriving title or any right to occupy
through or under the Tenant or their respective predecessors in title before or
after the grant of this Lease other than an alteration or improvement carried
out to the Completed Premises pursuant to an obligation to the Landlord which
shall include any alteration or improvement carried out as a consequence of a
statutory obligation;

 

(e)           any effect on rent of the fact that the Tenant or any person
deriving title or any right to occupy through or under the Tenant or their
respective predecessors in title may have been in occupation of the Premises or
other premises in the Building or on the Estate, but so that it will be assumed
that such other premises in the Building are fully let at the relevant Review
Date;

 

(f)           any effect on rent of any works to or alterations to the Premises
carried out by the Tenant or any person deriving title or any right to occupy
through or under the Tenant or their respective predecessors in title which
reduce their rental value; and

 

(g)           the provisions of clause 8

Reception Side Letter

means the side letter granting Mimecast Services Limited exclusive use of a
reception desk or reception point in the Building on the terms set out therein,
the form of which is attached at Appendix E to this Lease

 

11/44005637_15

48UKMATTERS:45919740.1

 

--------------------------------------------------------------------------------

 

Surveyor

means an independent chartered surveyor agreed upon by the Landlord and the
Tenant (both acting reasonably) or in default

of agreement appointed by the President in accordance with paragraph 3 of this
Schedule

Western Terrace Side Letter

means the side letter granting Mimecast Services Limited exclusive use of the
Western Roof Terrace on the terms set out therein, the form of which is attached
at Appendix F to this Lease

agree or agreed

means agree or agreed in writing between the Landlord and the Tenant.

2

From each Review Date the Principal Rent shall be such as may at any time be
agreed between the Landlord and the Tenant as the Principal Rent payable from
that Review Date or (in default of such agreement) whichever is the greater of:

 

(a)

the Open Market Rent; and

 

(b)

the Principal Rent contractually payable immediately before that Review Date
(ignoring any rent abatement under clause 5.3).

3

If by a date three months before the relevant Review Date the rent payable from
that Review Date has not been agreed the Landlord and the Tenant may agree upon
a person to act as the Surveyor who shall determine the Open Market Rent but in
default of such agreement then either the Landlord or the Tenant may at any time
make application to the President to appoint a surveyor to determine the Open
Market Rent and every application shall request that the Surveyor to be
appointed shall if practicable be a specialist experienced in the letting or
rental valuation of office premises in the area in which the Premises are
situate.

4

Unless the Landlord and the Tenant otherwise agree the Surveyor shall act as an
arbitrator in accordance with the Arbitration Act 1996.

5

If the Surveyor whether appointed as arbitrator or expert refuses to act or is
or becomes incapable of acting or dies the Landlord or the Tenant may apply to
the President for the further appointment of a surveyor.

6

If the Surveyor is appointed as an expert he shall be required to give notice to
the Landlord and the Tenant inviting each of them to submit to him within such
time as he shall stipulate a proposal for the Open Market Rent supported (if so
desired by either of the parties) by any or all of:

 

(a)

a statement of reasons;

 

(b)

a professional rental valuation or report; and

 

(c)

submissions in respect of each others' statement of reasons,

but notwithstanding the foregoing the Surveyor shall determine the Open Market
Rent in accordance with his own judgement but shall issue the determination with
a statement of reasons.

7

If by a Review Date the Principal Rent payable from the Review Date has not been
ascertained pursuant to this Third Schedule the Tenant shall continue to pay the
Principal Rent at the rate payable hereunder immediately before that Review Date
and on the quarter day next after such ascertainment the Tenant shall pay to the
Landlord the difference between the Principal Rent paid and the Principal Rent
so ascertained for the period from the Review Date and ending on the said
quarter day together with interest on such difference for such period at the
Prescribed Rate (calculated by reference to such difference or the relevant
parts thereof from the date or the respective dates on which the same would have
become due had the Principal Rent payable from the relevant Review Date been
ascertained by such Review Date).

 

11/44005637_15

49UKMATTERS:45919740.1

 

--------------------------------------------------------------------------------

 

8

If at any Review Date there is by virtue of any Act a restriction which operates
to restrict the Landlord's right to review the Principal Rent or if at any time
there is by virtue of any Act a restriction which operates to restrict the right
of the Landlord to recover an increase in the Principal Rent otherwise payable
then upon the ending removal or modification of such restriction the Landlord
may at any time within three months thereafter give to the Tenant not less than
one month's notice requiring an alternative rent review upon the succeeding
quarter day which quarter day shall for the purposes of this Schedule be a
Review Date.

9

A memorandum of the Principal Rent ascertained from time to time in accordance
with this Schedule shall be endorsed on this Lease and the counterpart thereof
by way of evidence only and signed by or on behalf of the Tenant and the
Landlord respectively.

10

In this Schedule time shall not be of the essence in agreeing or determining the
Open Market Rent nor appointing the Surveyor.

 

 

11/44005637_15

50UKMATTERS:45919740.1

 

--------------------------------------------------------------------------------

 

Fourth Schedule

Matters to which the demise is subject

The entries on the registers of title number NGL770398 dated 6 October 2017 and
timed at 12:10:07.

 

11/44005637_15

51UKMATTERS:45919740.1

 

--------------------------------------------------------------------------------

 

Fifth Schedule

The Service Charge

1

In this Schedule:

Accounting Period

means 1 April in each year to (and including) 31 March in the following year or
such other period being a whole year as shall be notified by the Landlord to the
Tenant in writing

Base Figure

means the figure being the amount of the all items index figure of the RPI
published for the month falling three months preceding the commencement of the
Accounting Period in the year of grant of this Lease

Base Service Charge Cap

means the sum of four hundred and ninety three thousand six hundred and eight
pounds (£493,608) (exclusive of VAT)

Building Services Cost

means all proper expenditure incurred by or on behalf of the Landlord on the
provision of the Building Services for an Accounting Period and on all related
costs specified in Part 1 of the Sixth Schedule, excluding any Outside Normal
Business Hours Charge

Capped Element

means a proportion of the Building Service Cost for that Accounting Period which
the Landlord reasonably determines is fairly and reasonably attributable to the
Premises (from which, for the purposes of this definition only, Utility Costs,
Energy Levy and Services specifically requested by the Tenant shall be excluded)

Capped Period

means the term of this Lease

Estate Services Cost

means all proper expenditure incurred by or on behalf of the Landlord on the
provision of the Estate Services for an Accounting Period and on all related
costs specified in Part 2 of the Sixth Schedule, excluding any Outside Normal
Business Hours Charge

Incidental Services

means the reasonable costs and expenses reasonably and properly incurred by the
Landlord or with the Landlord's authority in connection with the Services as set
out in Part III of the Sixth Schedule

Incidental Service Costs

means all proper expenditure incurred by or on behalf of the Landlord on the
provision of Incidental Services

Index Figure

means the figure being the amount of the all items index figure of the RPI
published for the month falling three months prior to the expiry of the
Accounting Period in respect of which the calculation is being made

Interim Sum

means a yearly sum assessed by the Landlord or the Landlord's Surveyor (acting
reasonably) on account of the Service Charge for each Accounting Period being a
fair and reasonable estimate of the Service Charge payable by the Tenant in
respect of that Accounting Period

 

11/44005637_15

52UKMATTERS:45919740.1

 

--------------------------------------------------------------------------------

 

RPI

means the Retail Prices Index (all items) published monthly in the United
Kingdom by the Office for National Statistics or any official publication
substituted for it

Service Charge

means for any Accounting Period:

(a)           the Capped Element

(b)           a fair and reasonable proportion of the Estate Service Cost for
that Accounting Period which the Landlord reasonably determines is fairly and
reasonably attributable to the Premises

(c)           a fair and reasonable proportion of the Utility Costs for that
Accounting Period as reasonably determined by the Landlord

(d)           a proportion of the Incidental Service Cost for that Accounting
Period which the Landlord reasonably determines is fairly and reasonably
attributable to the Premises

(e)           (to the extent the Tenant does not pay it directly to the relevant
supplier) the total cost of all utilities separately metered and exclusively
supplied to the Premises

PROVIDED ALWAYS THAT all interest earned on all Interim Sums and any other
service charge monies held by the Landlord whether in anticipation of future
expenditure or otherwise shall be credited against Service Costs

Service Charge Cap

means the following amounts (exclusive of VAT):

(a)           in relation to the first Service Period, or proportionately for
the relevant part of the first Accounting Period, the Base Service Charge Cap;

(b)           in relation to the second and all subsequent Accounting Periods
the higher of:

i.        the Service Charge Cap for the preceding Accounting Period; and

ii.        an amount calculated in accordance with the following formula:

SRC         x        Index Figure;

Base Figure

where SRC is the amount of the Service Charge Cap for the preceding Service
Period; and

 

11/44005637_15

53UKMATTERS:45919740.1

 

--------------------------------------------------------------------------------

 

Service Charge Certificate

means a certificate showing the Service Cost and Service Charge for each
Accounting Period served pursuant to paragraph 8 of this Schedule

Service Charge Code

The RICS Service Charges in Commercial Property ‑ a Code of Practice – 3rd
Edition - which is effective from 4 February 2014 but not as updated or replaced
from time to time thereafter

Service Cost

means the total sum calculated in accordance with paragraph 2 of this Schedule.

Utility Costs

means together the cost of the supply of electricity and gas:

(a)         for the provision of the Services; and

(b)         to the whole or any part of the Common Facilities.

2

The Service Cost shall be the total of the aggregate of the reasonable and
proper costs reasonably and properly incurred by the Landlord in any Accounting
Period in carrying out or procuring the carrying out of the Services and
providing each item of the Services including (without prejudice to the
generality of the foregoing) the Incidental Services but excluding for the
avoidance of doubt any costs attributable to the provision of any of the
Services outside Normal Business Hours at the specific request of the Tenant or
any other tenant or tenants of the Building.

3

The Capped Element of the Service Charge shall not exceed the Service Charge Cap
for the Capped Period.

4

If at any time and from time to time the method or basis of calculating or
ascertaining the cost of any item of the Services shall alter or the basis of
calculating or ascertaining the Service Charge in relation to any item of the
Services shall change and in the reasonable opinion of the Landlord or the
Landlord's Surveyor such alteration or change shall require alteration or
variation of the calculation of the Service Charge in order to achieve a fairer
and better apportionment of the Service Cost amongst the tenants of the Building
then and in each and every such case the Landlord shall have the right to vary
and amend the Service Charge and to make appropriate adjustments thereto.

5

The Tenant shall pay to the Landlord the Interim Sum without deduction by equal
quarterly instalments in advance on the usual quarter days.

6

Before the commencement of every Accounting Period the Landlord shall serve or
cause to be served on the Tenant written notice of the Interim Sum for the
relevant Accounting Period Provided that without prejudice to the provisions of
paragraphs 11 and 12 of this Schedule if the written notice aforesaid shall be
served after the first occurring quarter day in the relevant Accounting Period
the Tenant shall until service of the written notice aforesaid make payments on
account of the Interim Sum for the relevant Accounting Period on the days and in
the manner provided by paragraph 5 of this Schedule at an annual rate equal to
the Interim Sum for the immediately preceding Accounting Period.

7

In the event that the Landlord shall not have served written notice of the
Interim Sum for any Accounting Period before any quarterly instalments of the
Interim Sum becomes due the Tenant shall within 21 days of the service of such
notice pay to the Landlord an amount equal to the difference between instalments
of the Interim Sum due on the date of service of such notice and the amount paid
by the Tenant on account of the Interim Sum pursuant to paragraph 6 of this
Schedule.

 

11/44005637_15

54UKMATTERS:45919740.1

 

--------------------------------------------------------------------------------

 

8

As soon as practicable after the expiry of every Accounting Period (and in any
event no later than the expiry of three months after the expiry of the relevant
Accounting Period) the Landlord shall serve or cause to be served a Service
Charge Certificate on the Tenant for the relevant Accounting Period.

9

A Service Charge Certificate shall contain a detailed summary of the Service
Cost in respect of the Accounting Period to which it relates together with the
relevant calculations showing the Service Charge which shall be binding upon the
Landlord and the Tenant (save in the case of manifest error).

10

The Tenant may request the Landlord to provide or at the Landlord's option make
available for inspection further details of the breakdown of the expenditure
under a Service Charge Certificate or any particular item or items shown in a
Service Charge Certificate by giving notice thereof in writing to the Landlord
within three months of the date of service on the Tenant of the relevant Service
Charge Certificate and upon receipt of such a notice the Landlord shall furnish
to the Tenant or at the Landlord's option make available for inspection and
afford to the Tenant all reasonable facilities to enable the Tenant to make
copies of full details of such expenditure and other service charge information
and documentation as may be reasonably required as soon as reasonably
practicable and in any event within 28 days of each and every request PROVIDED
ALWAYS that notwithstanding the giving of any such notice the Tenant shall
nevertheless pay all Interim Sums and Service Charges as and when they fall due
or as may be underpaid from time to time.

11

Within 21 days after the service on the Tenant of a Service Charge Certificate
showing that the Service Charge for any Accounting Period exceeds the Interim
Sum for that Accounting Period the Tenant shall pay to the Landlord or as it
shall direct a sum equal to the amount by which the Service Charge exceeds the
Interim Sum provided that and the Tenant hereby acknowledges that if there shall
be any such excess in respect of the Accounting Period the amount of such excess
shall be a debt due from the Tenant to the Landlord notwithstanding that the
Contractual Term may have expired or been determined before the service by or on
behalf of the Landlord of the relevant Service Charge Certificate.

12

If in any Accounting Period the Service Charge is less than the Interim Sum for
that Accounting Period a sum equal to the amount by which the Interim Sum
exceeds the Service Charge shall be accumulated by the Landlord and shall be
applied in or towards the Service Charge for the next following Accounting
Period and following the last year of this Lease howsoever determined any excess
shall be repaid to the Tenant within 28 days of the date of service on the
Tenant of the Service Charge Certificate for such Accounting Period.

13

The Landlord and Tenant agree that should the Termination of the Tenancy occur
during any Accounting Period then the Tenant's liability in respect of the
Service Charge shall be apportioned on a daily basis up to the date of
Termination of the Tenancy but that the Tenant shall have no liability in
respect of the Service Charge for any period after the Termination of the
Tenancy but this paragraph shall be without prejudice to any balancing payments
to be made pursuant to paragraphs 11 or 12 of this Schedule.

14

The Landlord will in the provision and management of the Services have due and
proper regard to and shall use reasonable endeavours to comply with the Service
Charge Code.

15

The Landlord shall not be entitled to require any payment from the Tenant
towards the establishment or maintenance of any sinking or reserve fund in
respect of the Service Cost.

16

CHANGES TO THE RPI

16.1

In the event of any change after the date of this Lease in the reference base
used to compile the RPI the all items index figure taken to be shown in the RPI
after the change shall (where possible) be the all items index figure which
would have been shown in the RPI if the reference base current at the date of
this lease had been retained.

 

11/44005637_15

55UKMATTERS:45919740.1

 

--------------------------------------------------------------------------------

 

16.2

If the Landlord reasonably believes that any change referred to in paragraph
16.1 above would fundamentally alter the calculation of the Service Charge Cap
or in the event of it becoming impossible or impracticable, by reason of any
change after the date of this lease in the methods used to compile the RPI or
for any other reason whatsoever, to calculate the Service Charge Cap there shall
be substituted such other provisions for calculating the Service Charge Cap as
shall be agreed between the Landlord and the Tenant or, in default of agreement,
as may be determined pursuant to paragraph 17 below.

17

DISPUTES

17.1

If any dispute or question arises between the Landlord and the Tenant as to the
calculation of the Service Charge Cap or as to the interpretation, application
or effect of any of the provisions of paragraph 16 then the matter in question
may (without prejudicing the parties' ability to agree it at any time) be
referred for determination by an independent person (the "Expert") who is to be
appointed (in default of agreement) on the application of either party by the
President for the time being of either (taking into account the nature of the
matter in dispute) the Royal Institution of Chartered Surveyors or the Institute
of Actuaries and in respect of any Expert appointed to act under this paragraph
17:

17.2

he shall:

 

(a)

act as an expert and not as an arbitrator;

 

(b)

allow the Landlord and the Tenant to make written representations and
cross-representations concerning the Service Charge Cap (or other matter in
dispute) within such time limits as he may prescribe;

 

(c)

seek appropriate professional advice on any relevant matter beyond his
professional expertise; and

 

(d)

make a reasoned determination which shall be final and binding between the
parties unless it contains a manifest error;

17.3

he shall have full power to determine the dispute or matter in question
including (without limitation) substituting an alternative index for the RPI
that most closely resembles it (but having regard to paragraph 16;

17.4

his fees and the cost of his nomination shall be paid as he may determine or,
otherwise, equally by the Landlord and the Tenant; and

17.5

if he refuses to act, or is or becomes incapable of acting or dies, the Landlord
or the Tenant may apply for the appointment of another Expert.

 

 

11/44005637_15

56UKMATTERS:45919740.1

 

--------------------------------------------------------------------------------

 

Sixth Schedule

Part I
Building Services

1

The maintenance, repair, decoration and inspection and when reasonably necessary
(where in the reasonable opinion of the Landlord the item is beyond economic
repair) the renewal of the Building and each and every part thereof (including
the glass in the outside walls of the Building in any atria in the Building and
in the Common Facilities) excepting:

 

(a)

the Premises; and

 

(b)

other premises within the Building as are from time to time let or intended to
be let.

2

The operation, maintenance, repair, inspection and cleansing and when reasonably
necessary (where in the reasonable opinion of the Landlord the item is beyond
economic repair) the renewal of any roof terrace and the Common Facilities
including (without prejudice to the generality of the foregoing) the lifts and
escalators within and forming part of the Building, the Service Conduits and
Appliances, water treatment systems, sanitary apparatus, pneumatics, vehicle
turntables, electrically/mechanically operated barrier gates, computer
monitoring system, closed circuit television, surveillance system, control
security system and indicator installation, refuse compactors and all other
mechanical and electrical systems and all plant, machinery and equipment
associated therewith (except Landlord's Services Equipment) within the Building.

3

The:

 

(a)

operation, maintenance, repair, inspection and cleansing and when reasonably
necessary (where in the reasonable opinion of the Landlord the item is beyond
economic repair) the renewal and replacement of the Standby Generators and the
Landlord's Services Equipment (excluding such parts as are within the Premises
or any other parts of the Building let or intended to be let by the Landlord and
respectively serve the Premises or such other parts of the Building let or
intended to be let by the Landlord exclusively) and provision of heating,
cooling and ventilation to all parts of the Building;

 

(b)

external cleaning of the Building; and

 

(c)

external and internal cleaning of the Common Facilities,

in all such cases as often as in the Landlord's reasonable opinion may be
requisite and such maintenance shall include the preparation, cleaning,
decoration, repointing, painting, graining, varnishing, papering, polishing and
other treatment or replacement of finishes (walls, floors and ceilings) with
good quality materials of their several kinds and in a suitable manner for
maintenance in good condition as may be appropriate for the particular external
or internal finishes.

4

The provision (but not the initial capital cost of the provision of equipment)
and maintenance of security services (including (without prejudice to the
generality of the foregoing)  24 hour security guards in respect of the Common
Facilities and electronic surveillance systems as the Landlord shall reasonably
deem necessary).

5

The lighting (including the maintenance, repair and for the purposes of repair
the proper replacement of the lighting equipment and fittings) of any atria in
the Building and the Common Facilities.

6

The disposal of refuse from the Building including the collection and compaction
thereof and the provision of receptacles and plant and equipment in connection
therewith.

 

11/44005637_15

57UKMATTERS:45919740.1

 

--------------------------------------------------------------------------------

 

7

The cleaning of the outside of all exterior windows of the Building and all
atria glazing (other than such as is the responsibility of any tenant of the
Building) and glazing in the Common Facilities as often as may be requisite and
the maintenance cleansing, repair, inspection and (where in the reasonable
opinion of the Landlord the item is beyond economic repair), renewal of all
window cleaning cradles, carriages and runways.

8

The provision (but not the initial capital cost of providing the same),
cultivation, maintenance and replacement of plants and other decorative
landscaping on the exterior of the Building in the Common Facilities and in any
atria in the Building.

9

The continuous provision of hot water (in compliance with statutory requirements
as to minimum temperatures) and cold water to each level of the Building.

10

The provision of a caretaker, engineers, building technicians, receptionist and
such other staff as the Landlord may deem reasonably and properly necessary for
the good management and security of the Building in accordance with principles
of good estate management with on-site security and reception services for the
Building to be provided on a 24/7 basis.

11

The reasonable cost of making good any damage occasioned to the Premises or any
other premises in the Building let to tenants of the Building as an unavoidable
result of carrying out any of the Services.

12

The expenses reasonably and properly incurred by the Landlord in respect of any
repairing, rebuilding and re-cleansing any party walls, fences, sewers, drains,
channels, sanitary apparatus, pipes, wires, passageways, stairways, entrance
ways, roads, pavements and other things the use of which is or is capable of
being common to the Building and any other property.

13

The installation and (where appropriate) replacement or updating of separate
sub-metering of utilities used in the Common Facilities and the Premises.

14

The provision of all such other services and facilities for the benefit of the
Building and the tenants and occupiers of the Building generally as the Landlord
shall from time to time reasonably consider to be necessary or expedient in
accordance with good principles of estate management prevailing from time to
time.

Part II
Estate Services

1

The provision of security services, personnel, plant and equipment (including
security gates and barriers) and traffic control systems for the purpose of
monitoring, supervising and controlling the Estate and persons present on the
Estate (whether with or without vehicles).

2

The maintenance, repair, renewal, replacement, resurfacing, cleansing and
keeping open and free from obstructions and detritus all accessways, areas,
surfaces and paving (including roadways, footways, ramps, turntables, car
parking areas and loading bays) laid out on the Estate from time to time and
available for passage, access and parking.

3

The taking of all appropriate steps to clean and maintain on a regular basis the
Estate.

4

The provision and operation of means of collection, storage, compaction and
disposal of refuse and rubbish (including litter and pest control) arising or
occurring on the Estate.

5

The provision of suitable landscaping and planting and to keep such parts of the
Estate as are laid out with landscaping and planting from time to time in good
order and condition and properly tended, maintained, cultivated and planted
including where appropriate or necessary replanting.

 

11/44005637_15

58UKMATTERS:45919740.1

 

--------------------------------------------------------------------------------

 

6

The maintenance and keeping in good repair and working condition efficient fire
and smoke detection, fire preventative and firefighting equipment for the Estate
(including sprinklers, hydrants, hosereels, extinguishers, fire alarms, fire
escapes and fire escape routes and general means of escape) all in compliance
with statutory requirements the requirements of the Chief Fire Officer and any
other competent statutory or other authorities underwriters and insurers.

7

The effecting, maintaining and renewing of:

 

(a)

such insurance on such terms and in such amount as shall be reasonably
determined by the Landlord against any liabilities which the Landlord or any of
the owners of other buildings on the Estate may incur to third parties on
account of the condition of the Estate or any part thereof; and

 

(b)

such other insurance in connection with the Estate as the Landlord may
reasonably determine.

8

The provision of any water, fuel, oil, gas, electricity and other energy
supplies as may be required for use in running or operating any of the Services
to the Estate except such as are for the exclusive use of a particular tenant or
tenants including (if the Landlord reasonably considers it necessary or
appropriate) standby power generators and plant.

9

The inspection and maintenance of the Estate.

10

The lighting to an adequate and sufficient standard throughout such periods of
the day and night as may be requisite all parts of the Estate to which access is
available in fact or by right and the heating, cooling and ventilation as
necessary of the underground parts of the Estate.

11

As often as may be necessary the erection, placing, renewal and replacement in
suitable locations on the Estate such direction signs, notices, artwork,
sculptures, seats/benches, public toilets and other fixtures, fittings and
chattels as are in the interests of good estate management appropriate for the
enjoyment or better enjoyment of those parts of the Estate to which the public
have access in common with the owners of the buildings on the Estate or persons
authorised by them provided that no addition will be made which would result in
a material adverse change to the nature or quality of the Estate.

12

The maintenance, repair and renewal of such special highway finishes on land
immediately adjacent to the Estate or any part thereof as exist at the date
hereof until such time as such land and finishes are dedicated to the relevant
highway authority and the highway authority assumes responsibility for the
maintenance of the same.

13

The installation, cleaning maintenance, repair, insurance, reinstatement and
renewal of any canopies that may exist from time to time over any part of the
Estate.

14

The provision of other services and benefits which the Landlord properly
considers to be in the interest of good estate management generally for the
Estate as a whole including without prejudice to the generality of the foregoing
holding private functions and entertainments and/or events for general or public
benefit.

15

Making (and as appropriate from time to time replacing) and enforcing reasonable
regulations for the management operation and control of the Estate as a whole
and entering into agreements deeds or other arrangements with tenants or users
of the Estate or any part or parts thereof and adjoining or neighbouring owners
for the purpose of performing any of the Services.

Any reference in Part II of this Schedule to renewal includes renewal, in
accordance with the principles of good estate management, of the relevant part
of the Estate which is beyond its natural life or deemed by the Landlord (acting
reasonably) to be of insufficient quality to maintain standards in keeping with
the remainder of the Estate, even though such item is not malfunctioning or in a
state of disrepair.  

 

11/44005637_15

59UKMATTERS:45919740.1

 

--------------------------------------------------------------------------------

 

 

Part III
Incidental costs and expenses to be included in the Service Cost

1

The proper cost of fuel, oil, gas and electricity or other energy supplies or
power sources from time to time used in running or operating any of the
Services.

2

All existing and future rates, taxes, assessments, charges and outgoings of
whatsoever nature payable in respect of the Building or any part thereof
(including general and water rates and in respect of the Common Facilities and
Communal Areas) other than:

 

(a)

rates and other outgoings payable in respect of:

 

(i)

the Premises; and/or

 

(ii)

other premises within the Building as are from time to time let or intended to
be let but not then let;

 

(b)

any tax payable or assessed as a result of any dealing with (including any
actual or deemed disposal of) any reversion immediately or mediately expectant
on this Lease; and/or

 

(c)

any tax payable or assessed in respect of the Rents or other payments reserved
or payable hereunder; and/or

 

(d)

any future property ownership tax or assessment in respect of any reversionary
interest in the Premises; and/or

 

(e)

any tax payable or assessed on the Landlord in respect of or arising out of or
relating to the grant of this Lease.

3

All reasonable and proper costs, fees, expenses and other outgoings incurred in
connection with:

 

(a)

the employment or engagement of such independent contractors, agents,
consultants, professional advisers or other personnel as are reasonably
necessary in connection with the provision or carrying out of the Services;

 

(b)

the salaries, wages, pensions and pension contributions and other emoluments and
statutory employer's contributions or levies of all persons properly employed in
connection with the provision or carrying out of the Services;

 

(c)

the provision of any necessary uniforms, protective or specialist clothing,
tools, appliances, plant, equipment and materials as may be necessary or
desirable for use in connection with the provision or carrying out of the
Services.

4

The reasonable and proper fees and disbursements of managing agents engaged by
the Landlord in connection with the provision or carrying out of the Services
which shall be in line with market rates for a central London office building.

5

All reasonable fees and costs properly incurred in respect of keeping full and
proper records and accounts of the Services and Service Cost and the preparation
of all necessary accounts statements and certificates in relation to the
recovery of the Service Cost from tenants of the Building.

6

Reasonable bank charges and interest on overdrawings for discharging items of
Service Cost and the collection of the Service Charges after giving credit for
any interest earned thereon in respect of the same Accounting Period.

 

11/44005637_15

60UKMATTERS:45919740.1

 

--------------------------------------------------------------------------------

 

7

Rent rates and all other outgoings in respect of accommodation properly incurred
for use or occupation by the Landlord its agents, servants, employees, workmen
or other persons employed directly in connection with the provisions and
carrying out of the Services PROVIDED THAT:

 

(a)

where such accommodation is within the Building or on other premises owned by
the Landlord and no rent is paid to the Landlord the Landlord shall be entitled
to include in the Service Cost an amount equal to market rent of such
accommodation as properly and reasonably determined annually by the Landlord's
Surveyor; and

 

(b)

where such accommodation is not used exclusively for the provision and carrying
out of the Services a fair and reasonable proportion of such rent or deemed rent
shall be allocated to the Service Cost.

8

All proper and reasonable legal and other professional fees and disbursements
properly incurred by the Landlord in connection with the enforcement of any
contract or agreement entered into by or on behalf of the Landlord with any
third party in connection with the provision or carrying out of the Services.

9

The reasonable and proper cost of any maintenance or service agreements or
insurance contracts in respect of any of the plant, equipment, services or
facilities used in connection with the Services.

10

The supply of requisites to the lavatories comprised in the Common Facilities
and such other facilities in the Common Facilities.

11

The reasonable and proper cost of taking steps to comply with or making
representations concerning the requirements of any statutes, by-laws and other
regulations affecting the Building.

12

The payment of all VAT properly payable on any item of expenditure in connection
with the provision or carrying out of the Services to the extent that it is not
otherwise recoverable by the Landlord.

13

The cost of making up any amount properly deducted by the insurers pursuant to
any excess provisions contained in any insurance policy of the Building.

14

Any other proper and reasonable expense properly incurred by the Landlord or its
managing agents or other provider of the Services attributable to the provision
supervision and management of the Services or the improvement from time to time
of the standard thereof as shall be reasonably considered advisable or necessary
not otherwise specifically mentioned in the Schedule.

15

A fair and reasonable proportion of the Energy Levy which is attributable on a
fair and reasonable basis to the Common Facilities which proportion shall be
based on a comparison of the energy supplied to the Common Facilities with the
energy supplied to the Building

PROVIDED ALWAYS that:

 

(a)

where in this Schedule there are references to matters or things which are then
stated to include certain particular matters or things which are not also stated
to be without prejudice to the generality of the wording preceding it
nevertheless the reference to the particular matters or things shall be deemed
to be and in each case shall be without prejudice to the generality of the
wording preceding it;

 

(b)

the Landlord may temporarily withdraw any item of service matter or thing
specified in this Schedule if such withdrawal is in the interest of good estate
management provided that the use and enjoyment of the Premises is not thereby
impaired in any material respect;

 

11/44005637_15

61UKMATTERS:45919740.1

 

--------------------------------------------------------------------------------

 

 

(c)

the Landlord shall have the right (provided that the occupation and use of the
Premises is not materially adversely affected) to cease or to procure the
cessation of the provision of or add to or procure the addition to any item of
Services matter or thing specified in this Schedule if the Landlord in its
reasonable discretion shall deem it desirable or expedient to do so but in
reaching such decision the Landlord is to have regard to the principles of good
estate management and the interests of the tenants in the Building;

 

(d)

any parts of the Building occupied by the Landlord for any purpose otherwise
than in connection with or incidental to the provision of the Services shall be
deemed to be premises "let or intended to be let" for the purposes of this
Schedule;

 

(e)

the Landlord shall credit to the Service Cost any cost or expense to the extent
to which the Landlord is paid or reimbursed by any person in connection with the
maintenance and repair of the Building including but not necessarily limited to
the cost of any item for which the Landlord is paid or reimbursed by insurance
proceeds warranties service contracts or otherwise;

 

(f)

the Service Cost and the Service Charge shall not include:

 

(i)

costs and expenses attributable to any part or parts of the Building or the
Estate let or intended to be let to any other tenant or occupier (other than
management accommodation which for the avoidance of doubt shall not include
marketing suites temporarily located in parts of the Building or the Estate
intended to be let) which are not so let or occupied nor the costs in respect of
collection of rents and Service Charge or arrears and Service Charge or review
of principal yearly rents in respect of such parts of the Building and such
costs and expenses shall be borne and be payable by the Landlord;

 

(ii)

any costs and expenses attributable in any way whatsoever to the initial
construction of the Building (including landscaping and the Foundations and
Services) and the Estate, the Base Building Definition and the initial
installation of the Landlord's Services Equipment and the Services Conduits and
Appliances;

 

(iii)

any fees, costs and commissions of whatsoever nature incurred in procuring or
attempting to procure other tenants for the Building;

 

(iv)

the costs of remedying any disrepair, damage or destruction caused by any of the
Insured Risks or by an Uninsured Risk to the Building or the Estate;

 

(v)

any costs in connection with enforcing covenants in any other lease of any part
of the Building on the Estate;

 

(vi)

any sums payable by the Landlord in relation to any of its charges or
indebtedness or financing;

 

(vii)

the costs of commissions and charges in respect of collecting of principal
rents, service charges and electricity cost and Outside Normal Business Hours
charge and of reviewing rents payable by other tenants of the Building;

 

(viii)

costs of CIL and any costs associated with CIL;

 

(ix)

costs associated with Historic Contamination;

 

(x)

costs attributed to the Developer's Works (as defined in the Agreement for
Lease);

 

11/44005637_15

62UKMATTERS:45919740.1

 

--------------------------------------------------------------------------------

 

 

(xi)

costs which would otherwise form part of the Service Costs but which are
directly recoverable in full from any third party occupier in the Estate;

 

(xii)

costs incurred in connection with applications to assign, sublet or alter in
respect of any lease or other occupational document relating to the Building
other than in relation to the Premises;

 

(xiii)

costs in respect of any voids or vacant area in the Building which are available
to let and/or intended for letting;

 

(xiv)

future redevelopment costs;

 

(xv)

costs associated with any breach of the Landlord of its obligations to repair
and maintain the Estate and the Building in accordance with its obligations in
this Lease; and

 

(xvi)

any amounts recovered from a third party contractor or professional employed by
the Landlord or its predecessors in title in relation to the construction,
modification or improvement of the Building on the Estate (less reasonable and
proper costs incurred by the Landlord in making such recovery);

 

 

 

 

11/44005637_15

63UKMATTERS:45919740.1

 

--------------------------------------------------------------------------------

 

Seventh Schedule

Surety's Covenant

1

The Surety hereby covenants with the Landlord as a primary obligation that:

 

(a)

the Tenant will pay the rents reserved by this Lease on the days and in manner
aforesaid and will duly perform and observe all the Tenant's covenants contained
in this Lease and that in case of default the Surety will pay and make good to
the Landlord on demand all loss, damages, costs and expenses thereby arising or
incurred by the Landlord;

 

(b)

the Surety will (to the extent properly required by the Landlord in accordance
with the terms of this Lease) enter into any further lease granted by the
Landlord to the Tenant whether pursuant to the Landlord and Tenant Act 194 or
otherwise to guarantee the obligations of the Tenant under such lease such
guarantee to be in terms identical (mutatis mutandis) to the terms of this
guarantee or in such other terms as may be required by the Landlord;

 

(c)

in the event that a liquidator or trustee in bankruptcy shall disclaim this
Lease the Surety shall if the Landlord so requires by notice in writing given to
the Surety within three months after such event take a new lease of the Premises
for the residue of the term unexpired at the date of such event and at the rents
then payable and subject to the terms of this Lease in every respect and to
execute and deliver to the Landlord a counterpart thereof and to pay to the
Landlord the reasonable costs thereof;

 

(d)

in the event that the Landlord shall not require the Surety to take up a lease
in accordance with the provisions of paragraph 1(b) hereof following the
disclaimer of this Lease then the Surety shall pay to the Landlord a capital sum
in the amount of the Rents that would have otherwise have been payable under
this Lease for the period of 6 months from the date of such disclaimer;

 

(e)

for the purposes of paragraph (b):

 

(i)

the new lease shall:

 

(A)

be completed within 4 weeks after the date when the Landlord notifies the
requirement to the Surety; and

 

(B)

take effect from the date of forfeiture, subject to any third party rights of
vesting and possession; and

 

(ii)

the contractual term of the new lease shall expire when the Contractual Term
would have expired but for the disclaimer.

2

PROVIDED ALWAYS THAT IT IS HEREBY AGREED THAT:

2.1

The Surety shall not be released or discharged in any way from its obligations
under this Lease by:

 

(a)

any neglect or forbearance of the Landlord in endeavouring to obtain payment of
the Rents when the same become payable or to enforce performance or observance
of the Tenant's covenants herein and any time which may be given by the Landlord
to the Tenant;

 

(b)

any variation of the terms of this Lease with the Surety's consent;

 

(c)

the transfer of the Landlord's reversionary interest immediately expectant on
the determination of this Lease;

 

(d)

any refusal by the Landlord to accept rent tendered by or on behalf of the
Tenant at a time when the Landlord was entitled to re-enter the Premises;

 

11/44005637_15

64UKMATTERS:45919740.1

 

--------------------------------------------------------------------------------

 

 

(e)

any legal limitation and/or incapacity of the Tenant and/or any change in the
constitution or powers of the Tenant the Surety or the Landlord;

 

(f)

any liquidation, administration or bankruptcy of the Tenant or the Surety; or

 

(g)

any other act, omission, matter or thing whatsoever whereby but for this
provision the Surety would be released (other than a release of the Surety by
Deed entered into by the Landlord).

2.2

The Surety shall not be entitled to participate in or be subrogated to any
security held by the Landlord in respect of the Tenant's obligations or
otherwise to stand in the place of the Landlord in respect of any such security.

2.3

The Surety hereby waives any right to require the Landlord to pursue against the
Tenant any rights which may be available to the Landlord before proceeding
against the Surety.

2.4

The Surety abandons and waives any right it may have at any time under the law
whether existing or future (whether by virtue of the droit de discussion or
division or otherwise) to require that:

 

(a)

the Landlord, before enforcing this Lease or any right, interest or obligation
under this Lease, takes any action, exercises any recourse or seeks a
declaration of bankruptcy against the Tenant or any other person, makes any
claim in a bankruptcy, liquidation, administration or insolvency of the Tenant
or any other person or enforces or seeks to enforce any other right, claim,
remedy or recourse against the Tenant or any other person;

 

(b)

the Landlord, in order to preserve any of its rights against the Surety joins
the Surety as a party to any proceedings against the Tenant or any other person
or the Tenant or any other person as a party to any proceedings against the
Surety or takes any other procedural steps or observes any other formalities; or

 

(c)

the Landlord divides or apportions the liability of the Surety under this Lease
with any other person or such liability is reduced in any manner.

 

 

 

 

 

 

 

 

 

 

11/44005637_15

65UKMATTERS:45919740.1

 

--------------------------------------------------------------------------------

 

EIGHTH SCHEDULE

Form of authorised guarantee agreement

 

AUTHORISED GUARANTEE AGREEMENT

 

DATE: …………………………

 

PARTIES

 

 

(1)

[                                      ] whose registered office is at/of
[                                      ] [(Co. Regn. No.                    )]
(the "Landlord"); and

 

(2)

[                                      ] whose registered office is at/of
[                                      ]1 [(Co. Regn. No.                    )]
(the "Existing Tenant"); and

 

(3)

[[                                      ] whose registered office is at/of
[                                      ]2 [(Co. Regn. No.                    )]
(the "Existing Tenant's Guarantor")]

 

BACKGROUND

 

 

(A)

This agreement is supplemental and collateral to the Lease.

 

(B)

The Landlord is entitled to the immediate reversion to the Lease.

 

(C)

The residue of the term granted by the Lease is vested in the Existing Tenant.

 

(D)

The Existing Tenant intends to assign the Lease and in accordance with the
provisions of the Lease has agreed to enter into an authorised guarantee
agreement with the Landlord.

 

(E)

[Under the Lease the Tenant's obligations are guaranteed by the Existing
Tenant's Guarantor.]

 

IT IS AGREED AS FOLLOWS:

1.

DEFINITIONS AND INTERPRETATION

In this agreement:

1.1

the following expressions have the respective specified meanings:

"Assignee" the person or persons defined as assignee in the Licence to Assign;

"Assignment" means the assignment authorised by the Licence to Assign, which for
the purposes of this agreement, occurs on the date of the transfer of the Lease
to the Assignee whether or not the transfer requires to be completed by
registration at HM Land Registry;

"Lease" a lease of [                  ] floor of 1 Finsbury Avenue, London EC2
dated [date] and made between (1) B.L.C.T. (PHC 15A) Limited, (2) Mimecast
Services Limited and (3) Mimecast Limited, and includes all documents collateral
to it including this agreement;

"Licence to Assign" a licence to assign the Lease dated the date hereof and made
between [parties];

"Tenant's obligations" has the same meaning as is given by the 1995 Act to the
expression "tenant covenants" and applies in relation to the tenancy created by
the Lease; and

"1995 Act" means the Landlord and Tenant (Covenants) Act 1995;

 

1

If a foreign company, include an address for service in the UK and specify that
it is such an address.

2

If a foreign company, include an address for service in the UK and specify that
it is such an address.

 

11/44005637_15

66UKMATTERS:45919740.1

 

--------------------------------------------------------------------------------

 

1.2

where a party comprises more than one person, that party's obligations take
effect jointly and severally; and

1.3

references to any clause are to the corresponding clause in this agreement and
the headings do not affect the construction or interpretation of this agreement.

2.

AUTHORISED GUARANTEE AGREEMENT

This authorised guarantee agreement is entered into by the Existing Tenant in
consideration of the Landlord's entering into the Licence to Assign and,
accordingly, the Existing Tenant as a principal obligor agrees with the Landlord
that:

2.1

Guarantee

The Existing Tenant's obligations will be complied with by the Assignee and, to
the extent they are not, the Existing Tenant will comply with them and will
indemnify the Landlord against any loss it suffers as a result of any
non-compliance, without deduction or set-off.

2.2

Preservation of the guarantee

The Existing Tenant's obligations under this clause are not affected by:

 

2.2.1

any delay or other indulgence, compromise or neglect in enforcing the Tenant's
obligations or any refusal by the Landlord to accept tendered rent;

 

2.2.2

any partial surrender of the Lease (and the Existing Tenant's liability shall
continue but only in respect of the continuing Tenant's obligations);

 

2.2.3

without prejudice to clause 2.4, any disclaimer of the Assignee's liability
under the Lease;

 

2.2.4

any legal limitation, immunity, incapacity, insolvency or the winding-up of the
Assignee (or, if the Assignee is more than one person, of any such person) or by
the Assignee (or any such person) otherwise ceasing to exist;

 

2.2.5

any act or omission in connection with any right or remedy against the Assignee
or with any other security which the Landlord holds at any time for the Tenant's
obligations or in connection with re-letting the Premises;

 

2.2.6

any other act or omission which, but for this provision, would have released the
Existing Tenant from liability,

or any combination of any such matters and, subject as provided in section 18 of
the 1995 Act, the Existing Tenant's obligations are not released by, but shall
be construed so as to require compliance with, the terms of any consent or
approval by the Landlord or of any variation or waiver of any of the Tenant's
obligations and the Existing Tenant shall, if the Landlord requests, join in any
such consent, approval, variation or waiver in order to acknowledge and confirm
that requirement.

2.3

Subrogation rights, etc.

The Existing Tenant:

 

2.3.1

may not participate in, or exercise any right of subrogation in respect of, any
security which the Landlord holds at any time for the Tenant's obligations;

 

2.3.2

will unconditionally waive any right of contribution by the Assignee towards the
Existing Tenant's liability under this clause, to the extent the waiver is
requisite for preserving that liability;

 

2.3.3

acknowledges that the Existing Tenant's obligations under this clause are and
shall remain additional to and separate from any other security which the
Landlord holds at any time for the Tenant's obligations and shall be complied
with irrespective of any such other security;

 

2.3.4

shall not:

 

(A)

claim in competition with the Landlord in any proceedings or any type of
arrangement in connection with the Assignee’s insolvency; or

 

(B)

exercise any other right or remedy against the Assignee whether insolvent or
not,

in respect of any performance of the Existing Tenant's obligations under this
clause unless and until all of those obligations are fully performed (and, if,
notwithstanding, the Existing Tenant does receive any money pursuant to any such
claim, right or remedy, it shall hold the money on trust for the Landlord until
those obligations are fully performed); and

 

11/44005637_15

67UKMATTERS:45919740.1

 

--------------------------------------------------------------------------------

 

 

2.3.5

warrants that it has not taken and agrees that it will not take any security
over the Assignee's assets for any liability owed to the Existing Tenant (and,
if, notwithstanding, the Existing Tenant does receive any such security, it
shall hold the security on trust for the Landlord until the Existing Tenant's
obligations under this clause are fully performed).

2.4

Disclaimer, etc.

 

2.4.1

If the Assignee’s liability under the Lease is disclaimed, the Landlord may
require the Existing Tenant to accept (and, if so, the Existing Tenant will
accept) a new lease of the Premises on and giving effect to the same terms, and
containing the same agreements, as the Lease except this clause (and, where any
such term applies as at a particular date or period, as at the same date or
period), and as the terms had effect immediately before the disclaimer such that
the obligations of the new lease are no more onerous than the Tenant's
obligations, subject as provided in clause 2.4.2.

 

2.4.2

For the purposes of clause 2.4.1:

 

(A)

the Landlord's requirement must be notified to the Existing Tenant within six
months after the date of the Landlord's receipt of notice of the disclaimer;

 

(B)

the new lease shall:

 

(1)

be granted in all respects at the Existing Tenant's cost;

 

(2)

be completed within four weeks after the date when the Landlord notifies the
requirement to the Existing Tenant; and

 

(3)

take effect from the date of disclaimer, subject to any third party rights of
vesting and possession; and

 

(C)

the contractual term of the new lease shall expire when the Term would have
expired but for the disclaimer.

 

2.4.3

In the event that the Landlord shall not require the Existing Tenant to take up
a new lease of the Premises following the disclaimer of the Lease then the
Tenant will continue to pay to the Landlord the rents reserved by the Lease for
a period of six months from the date of disclaimer or until the date the
Premises are re-let, whichever first occurs.  

3.

[AGA GUARANTEE

In consideration of the Landlord entering into the Licence to Assign, the
Existing Tenant's Guarantor as a principal obligor agrees with the Landlord,
with effect from the Assignment, that:

3.1

Guarantee

Until the date when the Existing Tenant is released by the 1995 Act from the
guarantee and supplementary provisions in clause 2 (referred to in this clause
as the "Authorised Guarantee Agreement") the Existing Tenant will comply with
the Authorised Guarantee Agreement and, to the extent the Existing Tenant does
not, the Existing Tenant's Guarantor will comply with them and will indemnify
the Landlord against any loss it suffers as a result of any non-compliance,
without deduction or set-off.

3.2

Preservation of the guarantee

The Existing Tenant's Guarantor's obligations under this clause are not affected
by:

 

3.2.1

any delay or other indulgence, compromise or neglect in enforcing the Authorised
Guarantee Agreement;

 

3.2.2

any partial surrender of the Lease (and the Existing Tenant's Guarantor's
liability shall continue but only in respect of the continuing Authorised
Guarantee Agreement);

 

3.2.3

without prejudice to clause 3.4, any disclaimer of the Authorised Guarantee
Agreement;

 

3.2.4

any legal limitation, immunity, incapacity, insolvency or the winding-up of the
Existing Tenant (or, if the Existing Tenant is more than one person, of any such
person) or by the Existing Tenant (or any such person) otherwise ceasing to
exist;

 

3.2.5

any act or omission in connection with any right or remedy against the Existing
Tenant or with any security which the Landlord holds at any time for the
Tenant's obligations or in connection with re-letting the Premises;

 

11/44005637_15

68UKMATTERS:45919740.1

 

--------------------------------------------------------------------------------

 

 

3.2.6

any other act or omission which, but for this provision, would have released the
Existing Tenant's Guarantor from liability,

or any combination of any such matters and, subject as provided in section 18 of
the 1995 Act, the Existing Tenant's Guarantor's obligations in connection with
the Authorised Guarantee Agreement are not released by, but shall be construed
so as to require compliance (through the Authorised Guarantee Agreement) with,
the terms of any consent or approval by the Landlord or of any variation or
waiver of any of the Tenant's obligations and the Existing Tenant's Guarantor
shall, if the Landlord requests, join in any such consent, approval, variation
or waiver in order to acknowledge and confirm that requirement.

3.3

Subrogation rights, etc.

The Existing Tenant's Guarantor:

 

3.3.1

may not participate in, or exercise any right of subrogation in respect of any
security which the Landlord holds at any time for the Tenant's obligations;

 

3.3.2

will unconditionally waive any right of contribution by the Existing Tenant
towards the Existing Tenant's Guarantor's liability under this clause, to the
extent the waiver is requisite for preserving that liability;

 

3.3.3

acknowledges that the Existing Tenant's Guarantor's obligations under this
clause are and shall remain additional to and separate from any other security
which the Landlord holds at any time for the Tenant's obligations and shall be
complied with irrespective of any such other security;

 

3.3.4

shall not:

 

(A)

claim in competition with the Landlord in any proceedings or any type of
arrangement in connection with the insolvency of any person who owes the
Landlord liability for the Tenant's obligations; or

 

(B)

exercise any other right or remedy against any such person whether insolvent or
not,

in respect of any performance of the Existing Tenant's Guarantor's obligations
under this clause unless and until all of those obligations are fully performed
(and, if, notwithstanding, the Existing Tenant's Guarantor does receive any
money pursuant to any such claim, right or remedy, it shall hold the money on
trust for the Landlord until those obligations are fully performed); and

 

3.3.5

warrants that it has not taken and agrees that it will not take any security
over the Existing Tenant's assets for any liability owed to the Existing
Tenant's Guarantor (and, if, notwithstanding, the Existing Tenant's Guarantor
does receive any such security, it shall hold the security on trust for the
Landlord until the Existing Tenant's Guarantor's obligations under this clause
are fully performed).

3.4

Disclaimer, etc.

 

3.4.1

If a new lease is to be granted to the Existing Tenant pursuant to clause 2.4,
the Existing Tenant's Guarantor shall be a party to it in order to guarantee
compliance with the Existing Tenant's obligations under it and to accept a
further lease following any disclaimer or forfeiture by or against the Existing
Tenant as tenant of the new lease.

 

3.4.2

The Existing Tenant's Guarantor's obligations in clause 3.4.1 shall be on the
same terms, subject to any necessary differences of fact, as applied to the
obligations which the Existing Tenant's Guarantor had under the Lease before the
Assignment.

 

3.4.3

If the Existing Tenant fails to comply with clause 2.4.1, the Existing Tenant's
Guarantor will do so by taking the new lease in its own name.

4.

TRANSMISSION OF GUARANTEES

The benefit of every guarantee provided for in this agreement shall:

4.1

be annexed and incident to the whole, and to each and every part, of the
immediate reversion to the Lease; and

4.2

pass on an assignment of the whole or any part of that reversion.

 

11/44005637_15

69UKMATTERS:45919740.1

 

--------------------------------------------------------------------------------

 

5.

SEVERANCE

If any provision of this agreement is void or prohibited under any statutory
enactment due to any applicable law, it shall be deemed to be deleted and the
remaining provisions of this agreement shall continue in force.

6.

Governing law and JURISDICTION

6.1

This agreement and any dispute or claim arising out of or in connection with it
or its subject matter, existence, negotiation, validity, termination or
enforceability (including non-contractual disputes or claims) shall be governed
by and construed in accordance with English law and within the exclusive
jurisdiction of the English courts, to which the parties irrevocably submit.

6.2

Each party irrevocably agrees that any claim form or other document to be served
under the Civil Procedure Rules may be served on it by being delivered to or
left at its address in the United Kingdom as stated in this document or as
otherwise notified to [each] [the] other party and each party undertakes to
notify the others in advance of any change from time to time of such address for
service and to maintain an appropriate address at all times.

7.

exclusion of third party rights

The parties confirm that no term of this agreement is enforceable under the
Contracts (Rights of Third Parties) Act 1999 by a person who is not a party to
it.

 

This document has been executed as a deed and is delivered and takes effect on
the date stated at the beginning of it.

 

 

 

 

 

 




 

11/44005637_15

70UKMATTERS:45919740.1

 

--------------------------------------------------------------------------------

 

 

EXECUTED as a DEED by MIMECAST SERVICES LIMITED

……………………..

acting by two directors /a

(Signature of director)

director and its company secretary

 

 

 

 

……………………..

 

(Signature of director / secretary)

 

 

 

 

EXECUTED as a DEED by MIMECAST LIMITED

…………………………

acting by a director

(Signature of director)

in the presence of:

 

Secretary

 

 

 

 

……………………………………..

 

(Name of witness)

 

 

 

 

 

……………………………………..

 

 

 

 

 

……………………………………..

 

 

 

 

 

……………………………………..

 

 

 

 

 

……………………………………..

 

(Address of witness)

 

 

 

 

 

……………………………………..

 

(Signature of witness)

 

 

 

 




 

11/44005637_15

71UKMATTERS:45919740.1

 

--------------------------------------------------------------------------------

 

 

EXECUTED as a DEED by BLCT (PHC 15A)

)

LIMITED, a company incorporated in Jersey, acting

)

By          Nigel Webb                    , being a

)

person(s) who, in accordance with the laws of that

)

territory, is/are acting under the authority of the company

)

 

…….B.L.C.T. (PHC 15A) Limited……

Signature in the name of the company

 

 

Signature(s):               /s/ Nigel
Webb                                       

Authorised Signatory    /s/ Illegible

                                     For British Land Company Secretarial
Limited

 

 

 

EXECUTED as a DEED by MIMECAST

/s/ Peter Bauer……………………..

SERVICES LIMITED acting by two

(Signature of director)

directors /a director and its

 

company secretary

 

 

/s/ Rafeal Brown……………………………..

 

(Signature of director / secretary)

 

 

 

 

Signed as a deed on behalf of MIMECAST

)

LIMITED, a company incorporated in Jersey,

)

by __Peter Bauer________________, being a

)

person who, in accordance with the laws of that

)

territory, is acting under the authority of the company

)

 

 

 

Signature(s):_/s/ Peter Bauer_____________________

 

Authorised Signatory

 

 

11/44005637_15

72UKMATTERS:45919740.1

 